Exhibit 10.1

 

$575,000,000.00 REVOLVING CREDIT FACILITY


 

CREDIT AGREEMENT

 

by and among

 

FACTSET RESEARCH SYSTEMS INC.

 

and

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

 

and

 

THE LENDERS PARTY HERETO FROM TIME TO TIME

 

and

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swing Loan Lender and Issuing Lender

 

PNC CAPITAL MARKETS LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

Dated as of March 17, 2017

 

 

 
 

--------------------------------------------------------------------------------

 

  



TABLE OF CONTENTS



   

 

    Page

ARTICLE 1

CERTAIN DEFINITIONS 1      

1.1

Certain Definitions 1      

1.2

Construction 26      

1.3

Accounting Principles; Changes in GAAP 26      

ARTICLE 2

REVOLVING CREDIT AND SWING LOAN FACILITIES 27      

2.1

Revolving Credit Commitments 27      

2.2

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans 28      

2.3

Commitment Fees 28      

2.4

Termination or Reduction of Revolving Credit Commitments 28      

2.5

Revolving Credit Loan Requests; Conversions and Renewals; Swing Loan Requests 29
     

2.6

Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowingsto Repay
Swing Loans 29      

2.7

Notes 31      

2.8

Letter of Credit Subfacility 31      

2.9

Defaulting Lenders 38      

2.10

Incremental Loans 41      

ARTICLE 3

[INTENTIONALLY OMITTED] 43      

ARTICLE 4

INTEREST RATES 43      

4.1

Interest Rate Options 43      

4.2

Interest Periods 44      

4.3

Interest After Default 44      

4.4

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available
 45

 

 

 
 -i-

--------------------------------------------------------------------------------

 

   



TABLE OF CONTENTS

(continued)



  

    Page

4.5

Selection of Interest Rate Options 46      

ARTICLE 5

PAYMENTS; TAXES; YIELD MAINTENANCE 46      

5.1

Payments 46      

5.2

Voluntary Prepayments 47      

5.3

[Intentionally Omitted] 48      

5.4

Pro Rata Treatment of Lenders 48      

5.5

Sharing of Payments by Lenders 48      

5.6

Payments by Borrower; Presumptions by Administrative Agent 49      

5.7

Interest Payment Dates 49      

5.8

Increased Costs 49      

5.9

Taxes 51      

5.10

Indemnity 55      

5.11

Settlement Date Procedures 55      

5.12

Cash Collateral 56      

5.13

Replacement of a Lender 57      

5.14

Designation of a Different Lending Office 57      

ARTICLE 6

REPRESENTATIONS AND WARRANTIES 58      

6.1

Existence, Qualification and Power 58      

6.2

Authorization; No Contravention 58      

6.3

Governmental Authorization; Other Consents 58      

6.4

Binding Effect 58      

6.5

Financial Statements; No Material Adverse Change 59      

6.6

Litigation  59

 

 
 -ii-

--------------------------------------------------------------------------------

 

  

TABLE OF CONTENTS

(continued)

 

     Page

6.7

No Default 59      

6.8

Ownership of Property; Liens 59      

6.9

Environmental Compliance 60      

6.10

Insurance 60      

6.11

Taxes 60      

6.12

ERISA Compliance 60      

6.13

Subsidiaries; Equity Interests 61      

6.14

Margin Regulations; Investment Company Act 61      

6.15

Disclosure 61      

6.16

Compliance with Laws 62      

6.17

Taxpayer Identification Number 62      

6.18

Intellectual Property; Licenses, Etc 62      

6.19

OFAC; Anti-Terrorism 62      

6.20

Anti-Corruption Laws 62      

6.21

Solvency 63      

6.22

EEA Financial Institution 63      

ARTICLE 7

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT 63      

7.1

Initial Loans and Letters of Credit 63      

7.2

Each Loan or Letter of Credit 64      

ARTICLE 8

AFFIRMATIVE COVENANTS 65      

8.1

Financial Statements 65      

8.2

Certificates; Other Information 66      

8.3

Notices 67

 

 

 
 -iii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page

8.4

Payment of Obligations 67      

8.5

Preservation of Existence, Etc. 68      

8.6

Maintenance of Properties 68      

8.7

Maintenance of Insurance 68      

8.8

Compliance with Laws 68      

8.9

Books and Records 68      

8.10

Inspection Rights 68      

8.11

Use of Proceeds 69      

8.12

Sanctions and other Anti-Terrorism Laws; Anti-Corruption Laws 69      

8.13

[Reserved] 69      

8.14

Keepwell 69      

8.15

Subsidiary Guarantors 70      

ARTICLE 9

NEGATIVE COVENANTS 71      

9.1

Liens 71      

9.2

Investments 72      

9.3

Indebtedness 72      

9.4

Fundamental Changes 73      

9.5

Dispositions 74      

9.6

Restricted Payments 75      

9.7

Change in Nature of Business 75      

9.8

Transactions with Affiliates 75      

9.9

Burdensome Agreements 75      

9.10

Use of Proceeds 75

 

 

 
 -iv-

--------------------------------------------------------------------------------

 

  

TABLE OF CONTENTS

(continued)

 

 

  Page

9.11

Consolidated Leverage Ratio 76      

9.12

Sanctions; Anti-Terrorism Laws 76      

9.13

Anti-Corruption Laws 76      

ARTICLE 10

DEFAULT 76      

10.1

Events of Default 76      

10.2

Consequences of Event of Default 78      

10.3

Application of Proceeds 80      

ARTICLE 11

THE ADMINISTRATIVE AGENT 81      

11.1

Appointment and Authority 81      

11.2

Rights as a Lender 82      

11.3

Exculpatory Provisions 82      

11.4

Reliance by Administrative Agent 83      

11.5

Delegation of Duties 83      

11.6

Resignation of Administrative Agent 84      

11.7

Non-Reliance on Administrative Agent and Other Lenders 85      

11.8

No Other Duties, Etc 85      

11.9

Administrative Agent’s Fee 85      

11.10

Administrative Agent May File Proofs of Claim 85      

11.11

Guaranty Matters 86      

11.12

No Reliance on Administrative Agent’s Customer Identification Program 86      

11.13

Lender Provided Interest Rate Hedges and Lender Provided Financial Service
Products 86      

ARTICLE 12

MISCELLANEOUS 87      

12.1

Modifications, Amendments or Waivers 87

 

 

 
 -v-

--------------------------------------------------------------------------------

 

  

TABLE OF CONTENTS

(continued)

 

   

Page

12.2

No Implied Waivers; Cumulative Remedies

88

     

12.3

Expenses; Indemnity; Damage Waiver

89

     

12.4

Holidays

91

     

12.5

Notices; Effectiveness; Electronic Communication

91

     

12.6

Severability

93

     

12.7

Duration; Survival

93

     

12.8

Successors and Assigns

93

     

12.9

Confidentiality

98

     

12.10

Counterparts; Integration; Effectiveness

99

      12.11

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL

100

     

12.12

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

101

     

12.13

USA Patriot Act Notice

101

     

12.14

No Advisory or Fiduciary Responsibility.

102

 

 

 
 -vi-

--------------------------------------------------------------------------------

 

    

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

         

SCHEDULE 1.1(A)

- PRICING GRID

SCHEDULE 1.1(B)

- COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 6.5

- OTHER MATERIAL INDEBTEDNESS AND LIABILITIES

SCHEDULE 6.12(d)

- ERISA OBLIGATIONS

SCHEDULE 6.13

- SUBSIDIARIES; EQUITY INTERESTS

SCHEDULE 6.18

- IP LITIGATION

SCHEDULE 9.1

- EXISTING LIENS

SCHEDULE 9.3

- EXISTING INDEBTEDNESS      

EXHIBITS

         

EXHIBIT A

- ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT B

- SUBSIDIARY GUARANTY JOINDER

EXHIBIT C

- REVOLVING CREDIT NOTE

EXHIBIT D

- SWING LOAN NOTE

EXHIBIT E

- LOAN REQUEST

EXHIBIT F

- SWING LOAN REQUEST

EXHIBIT G-1

- U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT G-2

- U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT G-3

- U.S. TAX COMPLIANCE CERTIFICATE (For ForeignParticipants That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT G-4

- U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

EXHIBIT H

-  COMPLIANCE CERTIFICATE

 

 

 
 

--------------------------------------------------------------------------------

 

    

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of March 17, 2017 and is made by and among
FACTSET RESEARCH SYSTEMS INC., a Delaware corporation (the “Borrower”), the
GUARANTORS (as hereinafter defined) party hereto from time to time, the LENDERS
(as hereinafter defined) party hereto from time to time, and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as the Administrative Agent (as hereinafter
defined), Swing Loan Lender (as hereinafter defined) and Issuing Lender (as
hereinafter defined).

 

The Borrower has requested the Lenders to provide a revolving credit facility to
the Borrower in an aggregate principal amount not to exceed $575,000,000.00
(subject to increase and reduction as set forth herein), including therein a
Swing Loan (as hereinafter defined) subfacility and a Letter of Credit (as
hereinafter defined) subfacility. In consideration of their mutual covenants and
agreements hereinafter specified and intending to be legally bound hereby, the
parties hereto covenant and agree as follows:

 

Article 1
CERTAIN DEFINITIONS

 

1.1     Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

 

Acquisition means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

 

Administrative Agent means PNC Bank, National Association, in its capacity as
administrative agent hereunder or any successor administrative agent.

 

Administrative Agent’s Fee has the meaning specified in Section 11.9
[Administrative Agent’s Fee].

 

Administrative Agent’s Letter has the meaning specified in Section 11.9
[Administrative Agent’s Fee].

 

Administrative Questionnaire means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

Affiliate means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Agent Parties has the meaning specified in Section 12.5(d)(ii).

 

Agreement means this Credit Agreement, as the same may be amended, supplemented,
modified or restated from time to time, including all schedules and exhibits
thereto.

 

Alternate Source has the meaning specified in the definition of LIBOR Rate.

 

Anti-Corruption Laws means the United States Foreign Corrupt Practices Act of
1977, as amended, the UK Bribery Act 2010, and any other similar anti-corruption
laws or regulations administered or enforced in any jurisdiction in which the
Borrower or any of its Subsidiaries conduct business.

 

Anti-Terrorism Law means any Law in force or hereinafter enacted related to
terrorism, money laundering or Sanctions, including Executive Order 13224, the
USA Patriot Act, the International Emergency Economic Powers Act, 50 U.S.C.
1701, et. seq., the Trading with the Enemy Act, 50 U.S.C. App. 1, et. seq., 18
U.S.C. § 2332d, and 18 U.S.C. § 2339B and any regulations or directives
promulgated under these provisions.

 

Applicable Margin means the corresponding percentages per annum as specified on
Schedule 1.1(A).

 

Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Assignment and Assumption Agreement means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.8 [Successors and Assigns]), and accepted by
the Administrative Agent, in substantially the form of Exhibit A or any other
form approved by the Administrative Agent.

 

Attributable Indebtedness means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

Audited Financial Statements means the audited consolidated balance sheet of the
Borrower and its Subsidiaries for the fiscal year ended August 31, 2016, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

 

 
2

--------------------------------------------------------------------------------

 

 

Base Rate means, for any day, a fluctuating per annum rate of interest equal to
the highest of (a) the Overnight Bank Funding Rate plus 0.5%, (b) the Prime
Rate, and (c) the Daily LIBOR Rate plus 1.00%. Any change in the Base Rate (or
any component thereof) shall take effect at the opening of business on the day
such change occurs. Notwithstanding the foregoing, if the Base Rate as
determined above would be less than zero percent (0.00%), such rate shall be
deemed to be zero percent (0.00%) for purposes of this Agreement.

 

Base Rate Option means the option of the Borrower to have Loans bear interest at
the Base Rate and under the terms specified in Section 4.1(a)(i) [Revolving
Credit Base Rate Option].

 

Borrower has the meaning specified in the introductory paragraph.

 

Borrowing Date means, with respect to any Loan, the date of the making, renewal
or conversion thereof, which shall be a Business Day.

 

Borrowing Tranche means specified portions of Loans outstanding as follows:
(a) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(b) all Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.

 

Business Day means any day other than a Saturday or Sunday or a legal holiday on
which commercial banks are authorized or required to be closed, or are in fact
closed, for business in Pittsburgh, Pennsylvania (or, if otherwise, the Lending
Office of the Administrative Agent) and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

 

Cash Collateralize means, to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Issuing Lender or the Lenders, as collateral for Letter of Credit
Obligations or obligations of Lenders to fund participations in respect of
Letter of Credit Obligations, cash or deposit account balances or, if the
Administrative Agent and each applicable Issuing Lender shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and each
applicable Issuing Lender. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

Cash Management Agreement means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

 

 
3

--------------------------------------------------------------------------------

 

 

Cash Management Bank means any Person that, at the time it enters into a Lender
Provided Financial Service Product, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Lender Provided Financial Service Product.

 

CEA means the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended from time
to time, and any successor statute.

 

CFTC means the Commodity Futures Trading Commission.

 

Change in Law means the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any Law, (b) any change in
any Law or in the administration, interpretation, implementation or application
thereof by any Official Body or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of Law) by any Official
Body; provided that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of Law) and (ii)
all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.

 

Change of Control means an event or series of events by which:

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

 

(b)     the Borrower shall cease to own, free and clear of all Liens or other
encumbrances (other than Permitted Liens), directly or indirectly 100% of the
equity securities of each Guarantor entitled to vote for members of the board of
directors or equivalent governing body of such Guarantor on a fully-diluted
basis.

 

CIP Regulations has the meaning specified in Section 11.12 [No Reliance on
Administrative Agent’s Customer Identification Program].

 

Closing Date means the Business Day on which the conditions specified in Section
7.1 [Initial Loans and Letters of Credit] shall be first satisfied.

 

 

 
4

--------------------------------------------------------------------------------

 

 

Code means the Internal Revenue Code of 1986, and the rules and regulations
thereunder.

 

Commitment means, as to any Lender, its Revolving Credit Commitment, and, in the
case of PNC, its Swing Loan Commitment (but not the aggregate of its Revolving
Credit Commitment and its Swing Loan Commitment), and Commitments means the
aggregate of the Revolving Credit Commitments of all of the Lenders.

 

Commitment Fee has the meaning specified in Section 2.3 [Commitment Fees].

 

Communications has the meaning specified in Section 12.5(d)(ii) [Platform].

 

Compliance Certificate means a certificate substantially in the form of Exhibit
H.

 

Connection Income Taxes means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

Consolidated EBITDA means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period, (ii)
the provision for federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense and (iv) other non-recurring expenses of the Borrower and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) federal, state,
local and foreign income tax credits of the Borrower and its Subsidiaries for
such period and (ii) all non-cash items increasing Consolidated Net Income for
such period.

 

Consolidated Funded Indebtedness means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.

 

Consolidated Interest Charges means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

 

 

 
5

--------------------------------------------------------------------------------

 

 

Consolidated Leverage Ratio means, as of any date of determination, the ratio of
(a) Consolidated Funded Indebtedness as of such date to (b) Consolidated EBITDA
for the period of the four (4) fiscal quarters of Borrower then ended.

 

Consolidated Net Income means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

Consolidated Net Tangible Assets means, as of any date, the amount of “Total
Assets” that would be reflected on a consolidated balance sheet of the Borrower
and its Subsidiaries less all intangible assets, including, without limitation,
goodwill, organization costs, patents, trademarks, copyrights, franchises, and
research and development costs, in each case as determined in accordance with
GAAP.

 

Contractual Obligation means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

Controlled Account means any deposit account or securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent and each applicable Issuing Lender.

 

Daily LIBOR Rate means, for any day, the rate per annum determined by the
Administrative Agent by dividing (a) the Published Rate by (b) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
percent (0.00%), such rate shall be deemed to be zero percent (0.00%) for
purposes of this Agreement.

 

Debtor Relief Laws means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect.

 

 

 
6

--------------------------------------------------------------------------------

 

 

Defaulting Lender means, subject to Section 2.9(b) [Defaulting Lender Cure], any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Lender, the Swing Loan Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender or the Swing
Loan Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by an Official Body so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Official Body) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.9(b)
[Defaulting Lender Cure]) upon delivery of written notice of such determination
to the Borrower, the Issuing Lender, the Swing Loan Lender and each Lender.

 

Designated Jurisdiction means any country or territory that itself is
specifically targeted by a comprehensive sanctions program identified on the
list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or any successor list maintained by, or as otherwise published from time to time
by, OFAC.

 

Disposition or Dispose means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

Dollar, Dollars, U.S. Dollars and the symbol $ means, in each case, lawful money
of the United States of America.

 

 

 
7

--------------------------------------------------------------------------------

 

 

Domestic Subsidiary means any Subsidiary that is organized under the laws of any
political subdivision of the United States of America.

 

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent,

 

EEA Member Country means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

EEA Resolution Authority means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

 

Eligible Assignee means any Person that meets the requirements to be an assignee
under Section 12.8(b)(iv) [Assignment and Assumption Agreement], (v) [No
Assignment to Certain Persons] and (vi) [No Assignment to Natural Persons]
(subject to such consents, if any, as may be required under Section 12.8(b)(iii)
[Required Consents]).

 

Eligibility Date means, with respect to each Loan Party and each Swap, the date
on which this Agreement or any other applicable Loan Document becomes effective
with respect to such Swap (for the avoidance of doubt, the Eligibility Date
shall be the Effective Date of such Swap if this Agreement or any other Loan
Document is then in effect with respect to such Loan Party, and otherwise it
shall be the Effective Date of this Agreement and/or such other Loan Document(s)
to which such Loan Party is a party).

 

Eligible Contract Participant means an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

Environmental Laws means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

Environmental Liability means any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Borrower or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

 

 
8

--------------------------------------------------------------------------------

 

 

Equity Interests means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

ERISA means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

 

ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

ERISA Event means (a) a Reportable Event with respect to a Pension Plan; (b) the
withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

 

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

Event of Default means any of the events described in Section 10.1 [Events of
Default].

 

Excluded Hedge Liability or Liabilities means, with respect to each Guarantor,
each of its Swap Obligations if, and only to the extent that, all or any portion
of the Subsidiary Guaranty by such Guarantor of such Swap Obligation is or
becomes illegal under the CEA, or any rule, regulation or order of the CFTC,
solely by virtue of such Guarantor’s failure to qualify as an Eligible Contract
Participant on the Eligibility Date for such Swap. Notwithstanding anything to
the contrary contained in the foregoing or in any other provision of this
Agreement or any other Loan Document: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such Subsidiary Guaranty is or becomes illegal under the CEA, or any rule,
regulations or order of the CFTC, solely as a result of the failure by such
Guarantor for any reason to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap, and (b) if there is more than one Guarantor
executing this Agreement or the other Loan Documents and a Swap Obligation would
be an Excluded Hedge Liability with respect to one or more of such Persons, but
not all of them, the definition of Excluded Hedge Liability or Liabilities with
respect to each such Person shall only be deemed applicable to (i) the
particular Swap Obligations that constitute Excluded Hedge Liabilities with
respect to such Person, and (ii) the particular Person with respect to which
such Swap Obligations constitute Excluded Hedge Liabilities.

 

 

 
9

--------------------------------------------------------------------------------

 

 

Excluded Taxes means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.13 [Replacement of a Lender]) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9 [Taxes], amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.9(g) [Status
of Lenders], and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

Executive Order No. 13224 means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

Expiration Date means, with respect to the Revolving Credit Commitments, March
17, 2020, as such date may be extended with respect to certain Lenders’
Revolving Credit Commitments pursuant to Section 12.1 [Modifications, Amendments
or Waivers].

 

Facility Termination Date means the date as of which all of the following shall
have occurred: (a) the aggregate Commitments have expired or terminated, (b) all
Obligations have been paid in full (other than (i) contingent indemnification
obligations that are not yet due and (ii) obligations and liabilities under any
Lender Provided Interest Rate Hedge and any Lender Provided Financial Service
Product), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto reasonably
satisfactory to the Administrative Agent (to the extent the Administrative Agent
is a party to such arrangements) and the Issuing Lender, including the provision
of Cash Collateral, shall have been made).

 

 

 
10

--------------------------------------------------------------------------------

 

 

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code (and any legislation, regulations or
other official guidance pursuant to, or in respect of, the foregoing).

 

Federal Funds Effective Rate means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent. Notwithstanding the
foregoing, if the Federal Funds Effective Rate as determined under any method
above would be less than zero percent (0.00%), such rate shall be deemed to be
zero percent (0.00%) for purposes of this Agreement.

 

Foreign Lender means a Lender that is not a U.S. Person.

 

FRB means the Board of Governors of the Federal Reserve System of the United
States of America.

 

Fronting Exposure means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Ratable Share of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender other than Letter of Credit Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to any Swing Loan Lender, such Defaulting Lender’s Ratable
Share of outstanding Swing Loans made by such Swing Loan Lender other than Swing
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

 

Fund means any Person (other than a natural Person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of its activities.

 

GAAP means generally accepted accounting principles as are in effect from time
to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP].

 

Guarantee means, as to any Person, (a) any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

 

 

 
11

--------------------------------------------------------------------------------

 

 

Guarantors means, collectively, each Subsidiary that is from time to time party
to a Subsidiary Guaranty.

 

Hazardous Materials means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

Hedge Bank means any Person that, at the time it enters into a Lender Provided
Interest Rate Hedge, is a Lender or an Affiliate of a Lender, in its capacity as
a party to such Lender Provided Interest Rate Hedge.

 

Increased Amount Date has the meaning specified in Section 2.10 [Incremental
Loans].

 

Incremental Lender has the meaning specified in Section 2.10 [Incremental
Loans].

 

Incremental Loan Commitments has the meaning specified in Section 2.10
[Incremental Loans].

 

Incremental Loans has the meaning specified in Section 2.10 [Incremental Loans].

 

Indebtedness means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a)     all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)     all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

 

 
12

--------------------------------------------------------------------------------

 

 

(c)     net obligations of such Person under any Swap Contract;

 

(d)     all obligations (including, without limitation, earnout obligations) of
such Person to pay the deferred purchase price of property or services (other
than trade accounts payable in the ordinary course of business and, in each
case, not past due for more than 90 days after the date on which such trade
account payable was created);

 

(e)     indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)     capital leases and Synthetic Lease Obligations;

 

(g)     all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)     all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

Indemnified Taxes means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document, and (b) to the extent not otherwise described in the
preceding clause (a), Other Taxes.

 

Indemnitee has the meaning specified in Section 12.3(b) [Indemnification by the
Borrower].

 

Information has the meaning specified in Section 12.9 [Confidentiality].

 

Insolvency Proceeding means, with respect to any Person, (a) a case, action or
proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

 

 

 
13

--------------------------------------------------------------------------------

 

 

Interest Period means the period of time selected by the Borrower in connection
with (and to apply to) any election permitted hereunder by the Borrower to have
Revolving Credit Loans bear interest under the LIBOR Rate Option. Subject to the
last sentence of this definition, such period shall be one week or one, two,
three or six Months. Such Interest Period shall commence on the effective date
of such Interest Rate Option, which shall be (a) the Borrowing Date if the
Borrower is requesting new Loans, or (b) the date of renewal of or conversion to
the LIBOR Rate Option if the Borrower is renewing or converting to the LIBOR
Rate Option applicable to outstanding Loans. Notwithstanding the second sentence
hereof: (i) any Interest Period which would otherwise end on a date which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) the Borrower shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Expiration Date.

 

Interest Rate Hedge means an interest rate exchange, collar, cap, swap, floor,
adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

 

Interest Rate Hedge Liabilities has the meaning specified in the definition of
Lender Provided Interest Rate Hedge.

 

Interest Rate Option means any LIBOR Rate Option or Base Rate Option.

 

Investment means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

IRS means the United States Internal Revenue Service, or any Official Body
succeeding to any of its principal functions.

 

Issuing Lender means PNC, in its individual capacity as issuer of Letters of
Credit hereunder, and any other Lender reasonably satisfactory to the Borrower
and the Administrative Agent that may agree with the Borrower and the
Administrative Agent to issue Letters of Credit hereunder from time to time.

 

Law means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Official Body charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Official Body, in each case whether or not
having the force of law.

 

 

 
14

--------------------------------------------------------------------------------

 

 

Lender Joinder Agreement means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower delivered
in connection with any Incremental Loan Commitments pursuant to Section 2.10
[Incremental Loans].

 

Lender Provided Financial Service Product means agreements or other arrangements
entered into between any Loan Party and any Cash Management Bank that provides
any of the following products or services to any of the Loan Parties: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, or (f) cash management, including controlled disbursement,
overdraft lines, accounts or services.

 

Lender Provided Interest Rate Hedge means an unsecured Interest Rate Hedge which
is entered into between any Loan Party and any Hedge Bank that: (a) is
documented in a standard International Swaps and Derivatives Association Master
Agreement or another reasonable and customary manner, (b) provides for the
method of calculating the reimbursable amount of the provider’s credit exposure
in a reasonable and customary manner, and (c) is entered into for hedging
(rather than speculative) purposes. The liabilities owing to the Hedge Bank
providing any Lender Provided Interest Rate Hedge (the “Interest Rate Hedge
Liabilities”) by any Loan Party that is party to such Lender Provided Interest
Rate Hedge shall, for purposes of this Agreement and all other Loan Documents be
“Obligations” of such Person and of each other Loan Party, be guaranteed
obligations under any Subsidiary Guaranty and otherwise treated as Obligations
for purposes of the other Loan Documents, except to the extent constituting
Excluded Hedge Liabilities of such Person.

 

Lenders means the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. Unless the context requires otherwise, the term
“Lenders” includes the Swing Loan Lender.

 

Lending Office means, as to the Administrative Agent, the Issuing Lender or any
Lender, the office or offices of such Person described as such in such Lender’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent.

 

Letter of Credit has the meaning specified in Section 2.8(a) [Issuance of
Letters of Credit].

 

Letter of Credit Borrowing has the meaning specified in Section 2.8(c)(iii)
[Disbursements, Reimbursement].

 

Letter of Credit Fee has the meaning specified in Section 2.8(b) [Letter of
Credit Fees].

 

Letter of Credit Obligation means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.

 

 

 
15

--------------------------------------------------------------------------------

 

 

Letter of Credit Sublimit has the meaning specified in Section 2.8(a)(i)
[Issuance of Letters of Credit].

 

LIBOR Rate means, with respect to the Loans comprising any Borrowing Tranche to
which the LIBOR Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1.00% per
annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Administrative Agent as an
authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (an “Alternate Source”), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
Borrowing Tranche and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the LIBOR Reserve Percentage. Notwithstanding the
foregoing, if the LIBOR Rate as determined under any method above would be less
than zero percent (0.00%), such rate shall be deemed to be zero percent (0.00%)
for purposes of this Agreement.

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

 

LIBOR Rate Option means the option of the Borrower to have Loans bear interest
at the LIBOR Rate and under the terms specified in Section 4.1(a)(ii) [Revolving
Credit LIBOR Rate Option].

 

LIBOR Reserve Percentage means, as of any day, the maximum percentage in effect
on such day, as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding or in respect of eurocurrency liabilities or any similar
category of liabilities for a member bank of the Federal Reserve System in New
York City.

 

Lien means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or otherwise), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

 

 
16

--------------------------------------------------------------------------------

 

 

Loan Documents means this Agreement, the Administrative Agent’s Letter, each
Subsidiary Guaranty, the Notes and any other instruments, certificates or
documents executed by any Loan Party and delivered in connection herewith or
therewith.

 

Loan Parties means the Borrower and the Guarantors.

 

Loan Request has the meaning specified in Section 2.5(a) [Revolving Credit Loan
Requests; Conversions and Renewals].

 

Loans means, collectively, and Loan means, separately, all Revolving Credit
Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

 

Material Adverse Change means a material adverse change in the operations,
business, properties, liabilities or financial condition of the Borrower and its
Subsidiaries taken as a whole since August 31, 2016.

 

Material Credit Facility means, as to the Borrower, any agreement(s) creating or
evidencing indebtedness for borrowed money entered into on or after the Closing
Date by the Borrower, or in respect of which the Borrower is an obligor or
otherwise provides a guarantee or other credit support, in a principal amount
outstanding or available for borrowing equal to or greater than $7,500,000.00
(or the equivalent of such amount in the relevant currency of payment,
determined as of the date of the closing of such facility based on the exchange
rate of such other currency).

 

Maximum Consolidated Leverage Ratio has the meaning specified in Section 9.11
[Consolidated Leverage Ratio].

 

Minimum Collateral Amount means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the Issuing Lender with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in their sole
discretion.

 

Month, with respect to an Interest Period under the LIBOR Rate Option, means the
interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

 

 
17

--------------------------------------------------------------------------------

 

 

Multiple Employer Plan means a Plan which has two or more contributing sponsors
(including the Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

 

Non-Consenting Lender means any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all or all affected Lenders in
accordance with the terms of Section 12.1 [Modifications, Amendments or Waivers]
and (b) has been approved by the Required Lenders.

 

Non-Defaulting Lender means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

Non-Qualifying Party means any Loan Party that fails for any reason to qualify
as an Eligible Contract Participant on the Effective Date of the applicable
Swap.

 

Notes means collectively, and Note means separately, the promissory notes in the
form of Exhibit C evidencing the Revolving Credit Loans and in the form of
Exhibit D evidencing the Swing Loan.

 

Obligation means any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (a) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (b) any Lender Provided Interest Rate
Hedge, and (c) any Lender Provided Financial Service Product. Notwithstanding
anything to the contrary contained in the foregoing, the Obligations shall not
include any Excluded Hedge Liabilities.

 

OFAC means the Office of Foreign Assets Control of the United States Department
of the Treasury.

 

Official Body means the government of the United States of America or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

Order has the meaning specified in Section 2.8(h) [Liability for Acts and
Omissions].

 

Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Official Body in the jurisdiction of its formation or organization
and, if applicable, any certificate or articles of formation or organization of
such entity.

 

 

 
18

--------------------------------------------------------------------------------

 

 

Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient (or an agent or
affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

Other Taxes means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.13 [Replacement of a Lender]).

 

Overnight Bank Funding Rate means, for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error).  If the Overnight Bank
Funding Rate determined as above would be less than zero percent (0.00%), then
such rate shall be deemed to be zero percent (0.00%) for purposes of this
Agreement.  The rate of interest charged shall be adjusted as of each Business
Day based on changes in the Overnight Bank Funding Rate without notice to the
Borrower.

 

Participant has the meaning specified in Section 12.8(d) [Participations].

 

Participant Register has the meaning specified in Section 12.8(d)
[Participations].

 

Participation Advance has the meaning specified in Section 2.8(c)(iii)
[Disbursements, Reimbursement].

 

Payment Date means the first Business Day of each calendar quarter after the
Closing Date and on the Expiration Date or upon acceleration of the Notes.

 

PBGC means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor entity performing similar
functions.

 

Pension Funding Rules means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans.

 

 

 
19

--------------------------------------------------------------------------------

 

 

Pension Plan means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

Permitted Acquisition means an Acquisition by the Borrower or a Subsidiary
thereof (the Person or division, line of business or other business unit of the
Person to be acquired in such Acquisition shall be referred to herein as the
“Target”), in each case so long as:

 

(a)     no Potential Default shall then exist or would exist after giving effect
thereto;

 

(b)     with respect to any Acquisition with a purchase price in excess of
$100,000,000.00, the Administrative Agent shall have received, prior to the
consummation of such Acquisition, a description of the material terms of such
Acquisition (it being understood that any Lender may request and obtain a copy
of same through the Administrative Agent);

 

(c)     such Acquisition shall not be a “hostile” Acquisition and shall, to the
extent required, have been approved by the board of directors (or equivalent)
and/or shareholders (or equivalent) of the Borrower or the applicable Subsidiary
and the Target; and

 

(d)     such Target engages in substantially the same type of business, or a
type of business substantially related or incidental thereto (or the assets
acquired pursuant to such Acquisition are used in substantially the same type of
business, or a type of business substantially related or incidental thereto),
engaged in by the Borrower and its Subsidiaries.

 

Permitted Liens means Liens permitted by Section 9.1 [Liens].

 

Permitted Transfers means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property (i) by any Subsidiary to the Borrower
or (ii) by any Subsidiary to any other Subsidiary; (c) licenses, sublicenses,
leases or subleases granted to others in the ordinary course of business and not
interfering in any material respect with the business of the Borrower and its
Subsidiaries; and (d) the sale or disposition of cash equivalents for fair
market value.

 

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Official Body or other entity.

 

Plan means any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan), maintained for employees of the Borrower or any
ERISA Affiliate or any such Plan to which the Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

Platform means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

PNC means PNC Bank, National Association, its successors and assigns.

 

 

 
20

--------------------------------------------------------------------------------

 

 

Potential Default means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.

 

Prime Rate means the interest rate per annum announced from time to time by the
Administrative Agent at its Principal Office as its then prime rate, which rate
may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

 

Principal Office means the main banking office of the Administrative Agent
(which, as of the Closing Date, is in Pittsburgh, Pennsylvania).

 

Published Rate means the rate which appears on the Bloomberg Page BBAM1 (or on
such other substitute Bloomberg page that displays rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market),
or the rate which is quoted by an Alternate Source, for a one month period (or
if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any Alternate Source, a comparable replacement
rate determined by the Administrative Agent at such time (which determination
shall be conclusive absent manifest error)). Notwithstanding the foregoing, if
the Published Rate as determined under any method above would be less than zero
percent (0.00%), such rate shall be deemed to be zero percent (0.00%) for
purposes of this Agreement.

 

Qualified ECP Loan Party means each Guarantor that on the Eligibility Date is
(a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000.00, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.

 

Ratable Share means:

 

(a)     with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations,
participate in Swing Loans, and receive payments, interest, and fees related
thereto, the proportion that such Lender’s Revolving Credit Commitment bears to
the Revolving Credit Commitments of all of the Lenders, provided that if the
Revolving Credit Commitments have terminated or expired, the Ratable Shares for
purposes of this clause shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments;

 

(b)     with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Credit Commitment,
by (ii) the sum of the aggregate amount of the Revolving Credit Commitments of
all Lenders; provided, however that (a) if the Revolving Credit Commitments have
terminated or expired, the computation in this clause shall be determined based
upon the Revolving Credit Commitments most recently in effect, giving effect to
any assignments, and not on the current amount of the Revolving Credit
Commitments, subject to Section 2.9 [Defaulting Lenders].

 

 

 
21

--------------------------------------------------------------------------------

 

 

Recipient means (a) the Administrative Agent, (b) any Lender and (c) the Issuing
Lender, as applicable.

 

Reimbursement Date has the meaning specified in Section 2.8(c)(i)
[Disbursements, Reimbursement].

 

Reimbursement Obligation has the meaning specified in Section 2.8(c)
[Disbursements, Reimbursement].

 

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

 

Removal Effective Date has the meaning specified in Section 11.6(b) [Resignation
of Administrative Agent].

 

Reportable Event means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.

 

Required Lenders means:

 

(a)     If there exists fewer than three (3) Lenders, all Lenders (other than
any Defaulting Lender), and

 

(b)     If there exist three (3) or more Lenders, Lenders (other than any
Defaulting Lender) having more than 50% of the aggregate amount of the Revolving
Credit Commitments of the Lenders (excluding any Defaulting Lender) or, after
the termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender).

 

Resignation Effective Date has the meaning specified in Section 11.6(a)
[Resignation of Administrative Agent].

 

Responsible Officer means, with respect to any Loan Party, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of such Loan Party, any manager or members (as applicable) in the
case of any Loan Party which is a limited liability company, solely for purposes
of the delivery of incumbency certificates pursuant to Section 7.1, the
secretary or any assistant secretary of the Borrower and, solely for purposes of
notices given pursuant to Article 2, any other officer of the Borrower so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the Borrower designated in or pursuant
to an agreement between the Borrower and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party,

 

Restricted Payment means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 

 

 
22

--------------------------------------------------------------------------------

 

 

Required Share has the meaning specified in Section 5.11 [Settlement Date
Procedures].

 

Revolving Credit Commitment means, as to any Lender at any time, the amount
initially specified opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified from time to time pursuant to the terms hereof
and Revolving Credit Commitments means the aggregate Revolving Credit
Commitments of all of the Lenders. The original amount of the total Revolving
Credit Commitments on the Closing Date is $575,000,000.00.

 

Revolving Credit Facility means the revolving loan facility provided pursuant to
this Agreement.

 

Revolving Credit Loans means, collectively, and Revolving Credit Loan means,
separately, all Revolving Credit Loans or any Revolving Credit Loan made by the
Lenders or one of the Lenders to the Borrower pursuant to Section 2.1 [Revolving
Credit Commitments] or Section 2.8(c) [Disbursements, Reimbursement].

 

Revolving Facility Usage means at any time, without duplication, the sum of the
outstanding Revolving Credit Loans, the outstanding Swing Loans, and the Letter
of Credit Obligations.

 

Sanction(s) means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

SEC means the Securities and Exchange Commission, or any Official Body
succeeding to any of its principal functions.

 

Settlement Date means the Business Day on which the Administrative Agent elects
to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

 

Solvent means, with respect to any Person on any date of determination, taking
into account any right of reimbursement, contribution or similar right available
to such Person from other Persons, that on such date (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its assets
and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

 

 
23

--------------------------------------------------------------------------------

 

 

Standby Letter of Credit means a Letter of Credit issued to support obligations
of the Borrower or its Subsidiaries, contingent or otherwise, which finance the
working capital and business needs of the Borrower or its Subsidiaries incurred
in the ordinary course of business.

 

Subsidiary of a Person means a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
Voting Stock is at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

Subsidiary Guaranty has the meaning specified in Section 8.15 [Subsidiary
Guarantors].

 

Subsidiary Guaranty Joinder means a joinder by a Subsidiary as a Guarantor under
a Subsidiary Guaranty in substantially the form of Exhibit B.

 

Swap means any “swap” as defined in Section 1a(47) of the CEA and regulations
thereunder, other than (a) a swap entered into, or subject to the rules of, a
board of trade designated as a contract market under Section 5 of the CEA, or
(b) a commodity option entered into pursuant to CFTC Regulation 32.3(a).

 

Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

Swap Obligation means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge.

 

 

 
24

--------------------------------------------------------------------------------

 

 

Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

Swing Loan Commitment means the Swing Loan Lender’s commitment to make Swing
Loans to the Borrower pursuant to Section 2.1(b) [Swing Loan Commitment] hereof
in an aggregate principal amount not to exceed $25,000,000.00.

 

Swing Loan Lender means PNC, in its capacity as a lender of Swing Loans.

 

Swing Loan Note means the Swing Loan Note of the Borrower in the form of
Exhibit D evidencing the Swing Loans, together with all amendments, extensions,
renewals, replacements, refinancings or refundings thereof in whole or in part.

 

Swing Loan Request means a request for Swing Loans made in accordance with
Section 2.5(b) [Swing Loan Requests] hereof.

 

Swing Loans means, collectively, and Swing Loan means, separately, all Swing
Loans or any Swing Loan made by the Swing Loan Lender to the Borrower pursuant
to Section 2.1(b) [Swing Loan Commitment] hereof.

 

Synthetic Lease Obligation means the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

Target has the meaning specified in the definition of Permitted Acquisition.

 

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

 

Threshold Amount means $7,500,000.00.

 

UCP has the meaning specified in Section 12.11(a) [Governing Law].

 

USA Patriot Act means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

U.S. Person means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

 

 
25

--------------------------------------------------------------------------------

 

 

U.S. Tax Compliance Certificate has the meaning specified in
Section 5.9(g)(ii)(B)(III) [Status of Lenders].

 

Voting Stock means, with respect to any Person, Equity Interests issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right to so vote has been suspended
by the happening of such contingency.

 

Withholding Agent means any Loan Party and the Administrative Agent.

 

Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2     Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the word “will” shall be construed to have the same meaning
and effect as the word “shall”; (iii) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (iv) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (v)
reference to any Person includes such Person’s successors and assigns; (vi)
reference to this Agreement or any other Loan Document, means this Agreement or
such other Loan Document, together with the schedules and exhibits hereto or
thereto, as amended, modified, replaced, substituted for, superseded or restated
from time to time (subject to any restrictions thereon specified in this
Agreement or the other applicable Loan Document); (vii) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”;
(viii) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time (ix) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights; (x) whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms; (xi) section headings
herein and in each other Loan Document are included for convenience and shall
not affect the interpretation of this Agreement or such Loan Document, and (xii)
unless otherwise specified, all references herein to times of day shall
constitute references to Eastern Time (daylight or standard, as applicable).

 

1.3     Accounting Principles; Changes in GAAP. Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP as in effect on the
Closing Date applied on a basis consistent with those used in preparing the
financial statements referred to in Section 6.5 [Financial Statements; No
Material Adverse Change]. Notwithstanding the foregoing, if at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided above.

 

 

 
26

--------------------------------------------------------------------------------

 

 

Article 2
REVOLVING CREDIT AND SWING LOAN FACILITIES

 

2.1     Revolving Credit Commitments.

 

(a)     Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein specified, each Lender
severally agrees to make Revolving Credit Loans to the Borrower at any time or
from time to time on or after the Closing Date until the Expiration Date;
provided that after giving effect to each such Loan (i) the aggregate amount of
Revolving Credit Loans from such Lender shall not exceed such Lender’s Revolving
Credit Commitment minus such Lender’s Ratable Share of the outstanding Swing
Loans and Letter of Credit Obligations and (ii) the Revolving Facility Usage
shall not exceed the Revolving Credit Commitments. Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrower
may borrow, repay and reborrow pursuant to this Section 2.1.

 

(b)     Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein specified and the
agreements of the other Lenders specified in Section 2.6 [Making Revolving
Credit Loans and Swing Loans; Presumptions by the Administrative Agent;
Repayment of Revolving Credit Loans; Borrowings to Repay Swing Loans] with
respect to Swing Loans, the Swing Loan Lender may, at its option, cancelable at
any time for any reason whatsoever, make swing loans (the “Swing Loans”) to the
Borrower at any time or from time to time after the Closing Date to, but not
including, the Expiration Date, in an aggregate maximum principal amount not to
exceed the Swing Loan Commitment, provided that after giving effect to such
Swing Loan (i) the aggregate amount of any Lender’s Revolving Credit Loans plus
such Lender’s Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations shall not exceed such Lender’s Revolving Credit Commitment and (ii)
the Revolving Facility Usage shall not exceed the aggregate Revolving Credit
Commitments of the Lenders. Within such limits of time and amount and subject to
the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1(b).

 

 

 
27

--------------------------------------------------------------------------------

 

 

2.2     Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to fund each request for Revolving Credit Loans
pursuant to Section 2.5 [Revolving Credit Loan Requests; Conversions and
Renewals; Swing Loan Requests] in accordance with its Ratable Share. The
aggregate of each Lender’s Revolving Credit Loans outstanding hereunder to the
Borrower at any time shall never exceed its Revolving Credit Commitment minus
its Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations. The obligations of each Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.

 

2.3     Commitment Fees. Accruing at all times from the Closing Date until the
Expiration Date (and without regard to whether the conditions to making
Revolving Credit Loans are then met), the Borrower agrees to pay to the
Administrative Agent for the account of each Lender according to its Ratable
Share, a nonrefundable commitment fee (the “Commitment Fee”) equal to the
Applicable Margin for the Commitment Fee (computed on the basis of a year of 360
days and actual days elapsed) multiplied by the average daily difference between
the amount of (i) the Revolving Credit Commitments minus (ii) the Revolving
Facility Usage (computed to exclude therefrom the full amount of the outstanding
Swing Loans); provided that no Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such Commitment Fee
that otherwise would have been required to have been paid to that Defaulting
Lender). Subject to the proviso in the directly preceding sentence, all
Commitment Fees shall be payable in arrears on each Payment Date.

 

2.4     Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders. Any such reduction shall be in an amount equal to $1,000,000.00, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect. Any such reduction or termination shall be
accompanied by prepayment of the Notes, together with outstanding Commitment
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced or terminated. Any notice to reduce the Revolving Credit Commitments
under this Section 2.4 shall be irrevocable; provided that a notice of
termination or reduction of the Revolving Credit Commitments delivered under
this paragraph may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

 

 

 
28

--------------------------------------------------------------------------------

 

 

2.5     Revolving Credit Loan Requests; Conversions and Renewals; Swing Loan
Requests.

 

(a)     Revolving Credit Loan Requests; Conversions and Renewals. Except as
otherwise provided herein, the Borrower may from time to time prior to the
Expiration Date request the Lenders to make Revolving Credit Loans, or renew or
convert the Interest Rate Option applicable to existing Revolving Credit Loans
pursuant to Section 4.2 [Interest Periods], by delivering to the Administrative
Agent, not later than 10:00 a.m., (i) three (3) Business Days prior to the
proposed Borrowing Date with respect to the making of Revolving Credit Loans to
which the LIBOR Rate Option applies or the conversion to or the renewal of the
LIBOR Rate Option for any Revolving Credit Loans; and (ii) the same Business Day
of the proposed Borrowing Date with respect to the making of a Revolving Credit
Loan to which the Base Rate Option applies or the last day of the preceding
Interest Period with respect to the conversion to the Base Rate Option for any
Revolving Credit Loan, of a duly completed request therefor substantially in the
form of Exhibit E or a request by telephone promptly confirmed in writing by
letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan Request shall be irrevocable and shall
specify the aggregate amount of the proposed Loans comprising each Borrowing
Tranche, and, if applicable, the Interest Period, which amounts shall be in (x)
integral multiples of $1,000,000.00 and not less than $1,000,000.00 for each
Borrowing Tranche under the LIBOR Rate Option, and (y) integral multiples of
$1,000,000.00 and not less than $1,000,000.00 for each Borrowing Tranche under
the Base Rate Option.

 

(b)     Swing Loan Requests. Except as otherwise provided herein, the Borrower
may from time to time prior to the Expiration Date request the Swing Loan Lender
to make Swing Loans by delivery to the Swing Loan Lender not later than 12:00
noon on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit F hereto or a request by telephone promptly
confirmed in writing by letter, facsimile or telex (each, a “Swing Loan
Request”), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be not less than $1,000,000.00.

 

2.6     Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

 

(a)     Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Conversions and Renewals; Swing Loan Requests], notify the
Lenders of its receipt of such Loan Request specifying the information provided
by the Borrower and the apportionment among the Lenders of the requested
Revolving Credit Loans as determined by the Administrative Agent in accordance
with Section 2.2 [Nature of Lenders’ Obligations with Respect to Revolving
Credit Loans]. Each Lender shall remit its apportioned share (as provided to it
by the Administrative Agent) of the principal amount of each Revolving Credit
Loan to the Administrative Agent such that the Administrative Agent is able to,
and the Administrative Agent shall, to the extent the Lenders have made funds
available to it for such purpose and subject to Section 7.2 [Each Loan or Letter
of Credit], fund such Revolving Credit Loans to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 2:00 p.m., on the
applicable Borrowing Date; provided that if any Lender fails to remit such funds
to the Administrative Agent in a timely manner, the Administrative Agent may
elect in its sole discretion to fund with its own funds the Revolving Credit
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 2.6(b) [Presumptions by the Administrative
Agent].

 

 

 
29

--------------------------------------------------------------------------------

 

 

(b)     Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed time of any
Loan that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.6(a) [Making Revolving Credit Loans] and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Loans under the Base Rate Option. If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Loan to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan. Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

(c)     Making Swing Loans. So long as the Swing Loan Lender elects to make
Swing Loans, the Swing Loan Lender shall, after receipt by it of a Swing Loan
Request pursuant to Section 2.5(b) [Swing Loan Requests], fund such Swing Loan
to the Borrower in U.S. Dollars and immediately available funds at the Principal
Office prior to 4:00 p.m. on the Borrowing Date. A Swing Loan Note shall, if
required by the Swing Loan Lender, shall evidence the Swing Loans.

 

(d)     Repayment of Revolving Credit Loans. The Borrower shall repay the
outstanding principal amount of all Revolving Credit Loans, together with all
outstanding interest thereon, on the Expiration Date.

 

(e)     Borrowings to Repay Swing Loans.

 

(i)     The Swing Loan Lender may, at its option, exercisable at any time for
any reason whatsoever, demand repayment of any or all of the outstanding Swing
Loans, and each Lender shall make a Revolving Credit Loan in an amount equal to
such Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans with respect to which repayment is demanded, plus, if the Swing Loan
Lender so requests, accrued interest thereon, provided that no Lender shall be
obligated in any event to make Revolving Credit Loans in excess of its Revolving
Credit Commitment minus its Ratable Share of Letter of Credit Obligations and
minus its Ratable Share of any Swing Loans not so being repaid. Revolving Credit
Loans made pursuant to the preceding sentence shall bear interest at the Base
Rate Option and shall be deemed to have been properly requested in accordance
with Section 2.5(a) [Revolving Credit Loan Requests; Conversions and Renewals]
without regard to any of the requirements of that provision. The Swing Loan
Lender shall provide notice to the Lenders (which may be telephonic or written
notice by letter, facsimile or telex) that such Revolving Credit Loans are to be
made under this Section 2.6(e) and of the apportionment among the Lenders, and
the Lenders shall be unconditionally obligated to fund such Revolving Credit
Loans (whether or not the conditions specified in Section 2.5(a) [Revolving
Credit Loan Requests; Conversions and Renewals] or in Section 7.2 [Each Loan or
Letter of Credit] are then satisfied) by the time the Swing Loan Lender so
requests, which shall not be earlier than 3:00 p.m. on the Business Day next
after the date the Lenders receive such notice from the Swing Loan Lender.

 

 

 
30

--------------------------------------------------------------------------------

 

 

(ii)     If any Lender fails to make available to the Administrative Agent for
the account of the Swing Loan Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.6(e) by the time
specified in Section 2.6(e)(i), the Swing Loan Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Loan Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swing Loan Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Credit Loan with respect to such prepayment. A certificate of the
Swing Loan Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (ii) shall be conclusive
absent manifest error.

 

2.7     Notes. The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a revolving
credit Note or a swing Note, dated the Closing Date payable to such Lender in a
face amount equal to the Revolving Credit Commitment and Swing Loan Commitment,
as applicable, of such Lender.

 

2.8     Letter of Credit Subfacility.

 

(a)     Issuance of Letters of Credit. The Borrower or any Loan Party may at any
time prior to the Expiration Date request the issuance of a letter of credit
(each, a “Letter of Credit”) for its own account or the account of another Loan
Party or any Subsidiary (in which case the Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), or the amendment or
extension of an existing Letter of Credit, by delivering or transmitting
electronically, or having such other Loan Party deliver or transmit
electronically to the Issuing Lender (with a copy to the Administrative Agent) a
completed application for letter of credit, or request for such amendment or
extension, as applicable, in such form as the Issuing Lender may specify from
time to time by no later than 10:00 a.m. at least three (3) Business Days, or
such shorter period as may be agreed to by the Issuing Lender, in advance of the
proposed date of issuance. Letters of Credit may only be Standby Letters of
Credit. The Borrower or any Loan Party shall authorize and direct the Issuing
Lender to name the Borrower or any Loan Party as the “Applicant” or “Account
Party” of each Letter of Credit, or in the case of a Letter of Credit issued for
the account of any Subsidiary, to name the Borrower and such Subsidiary as
“Co-Applicants” or “Co-Account Parties” for such Letter of Credit. Promptly
after receipt of any letter of credit application, the Issuing Lender shall
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, the Issuing Lender will provide the Administrative Agent with a copy
thereof.

 

 

 
31

--------------------------------------------------------------------------------

 

 

(i)     Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Article 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders
specified in this Section 2.8, the Issuing Lender or any of the Issuing Lender’s
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension, provided that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance, and (B) in no event
expire later than the date which is 364 days after the Expiration Date and
provided, further, that in no event shall (i) the Letter of Credit Obligations
exceed, at any one time, $25,000,000.00 (the “Letter of Credit Sublimit”) or
(ii) the Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments. Each request for the issuance, amendment or extension of a Letter
of Credit shall be deemed to be a representation by the Borrower that it shall
be in compliance with the preceding sentence and with Article 7 [Conditions of
Lending and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. Upon the request of the Administrative Agent, (i) if any
Issuing Lender has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in a Letter of Credit Borrowing, or (ii)
if, on the Expiration Date, any Letter of Credit Obligation for any reason
remains outstanding, the Borrower shall, in each case, promptly Cash
Collateralize the then outstanding amount of all Letter of Credit Obligations.
The Borrower hereby grants to the Administrative Agent, for the benefit of each
Issuing Lender and the Lenders, a security interest in all Cash Collateral
pledged pursuant to this Section or otherwise under this Agreement.

 

(ii)     Notwithstanding Section 2.8(a)(i), the Issuing Lender shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally or (iii) any Lender is at that time a Defaulting
Lender, unless the Issuing Lender has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Lender to eliminate the Issuing Lender’s
actual or potential Fronting Exposure (after giving effect to Section 2.9(a)(iv)
[Reallocation of Participations to Reduce Fronting Exposure]) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other obligations as to which the
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

 

 

 
32

--------------------------------------------------------------------------------

 

 

(b)     Letter of Credit Fees. The Borrower shall pay (i) to the Administrative
Agent for the ratable account of the Lenders a fee (the “Letter of Credit Fee”)
equal to the Applicable Margin for Letters of Credit times the daily amount
available to be drawn under each Letter of Credit, and (ii) to the Issuing
Lender for its own account a fronting fee equal to 0.125% per annum on the daily
amount available to be drawn under each Letter of Credit. All Letter of Credit
Fees and fronting fees shall be computed on the basis of a year of 360 days and
actual days elapsed and shall be payable quarterly in arrears on each Payment
Date following issuance of each Letter of Credit. The Borrower shall also pay to
the Issuing Lender for the Issuing Lender’s sole account the Issuing Lender’s
then in effect customary fees and administrative expenses payable with respect
to the Letters of Credit as the Issuing Lender may generally charge or incur
from time to time in connection with the issuance, maintenance, amendment (if
any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.

 

(c)     Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.

 

(i)     In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender prior to 12:00 noon on the next Business Day
following the date that an amount is paid by the Issuing Lender under any Letter
of Credit (each such date, a “Reimbursement Date”) by paying to the
Administrative Agent for the account of the Issuing Lender an amount equal to
the amount so paid by the Issuing Lender. In the event the Borrower fails to
reimburse the Issuing Lender (through the Administrative Agent) for the full
amount of any drawing under any Letter of Credit by 12:00 noon on the
Reimbursement Date, the Administrative Agent will promptly notify each Lender
thereof, and the Borrower shall be deemed to have requested that Revolving
Credit Loans be made by the Lenders under the Base Rate Option to be disbursed
on the Reimbursement Date under such Letter of Credit, subject to the amount of
the unutilized portion of the Revolving Credit Commitment and subject to the
conditions specified in Section 7.2 [Each Loan or Letter of Credit] other than
any notice requirements. Any notice given by the Administrative Agent or Issuing
Lender pursuant to this Section 2.8(c)(i) may be oral if promptly confirmed in
writing; provided that the lack of such a prompt confirmation shall not affect
the conclusiveness or binding effect of such notice.

 

 

 
33

--------------------------------------------------------------------------------

 

 

(ii)     Each Lender shall upon any notice pursuant to Section 2.8(c)(i) make
available to the Administrative Agent for the account of the Issuing Lender an
amount in immediately available funds equal to its Ratable Share of the amount
of the drawing, whereupon the participating Lenders shall (subject to
Section 2.8(c) [Disbursements; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrower in that amount.
If any Lender so notified fails to make available to the Administrative Agent
for the account of the Issuing Lender the amount of such Lender’s Ratable Share
of such amount by no later than 2:00 p.m. on the Reimbursement Date, then
interest shall accrue on such Lender’s obligation to make such payment, from the
Reimbursement Date to the date on which such Lender makes such payment (i) at a
rate per annum equal to the Federal Funds Effective Rate during the first three
(3) days following the Reimbursement Date and (ii) at a rate per annum equal to
the rate applicable to Revolving Credit Loans under the Base Rate Option on and
after the fourth day following the Reimbursement Date. The Administrative Agent
and the Issuing Lender will promptly give notice (as described in Section
2.8(c)(i) above) of the occurrence of the Reimbursement Date, but failure of the
Administrative Agent or the Issuing Lender to give any such notice on the
Reimbursement Date or in sufficient time to enable any Lender to effect such
payment on such date shall not relieve such Lender from its obligation under
this Section 2.8(c)(ii).

 

(iii)     With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.8(c)(i), because of the Borrower’s failure to
satisfy the conditions specified in Section 7.2 [Each Loan or Letter of Credit]
other than any notice requirements, or for any other reason, the Borrower shall
be deemed to have incurred from the Issuing Lender a borrowing (each a “Letter
of Credit Borrowing”) in the amount of such drawing. Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the Revolving Credit Loans
under the Base Rate Option. Each Lender’s payment to the Administrative Agent
for the account of the Issuing Lender pursuant to this Section 2.8(c) shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing (each, a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.8(c).

 

 

 
34

--------------------------------------------------------------------------------

 

 

(d)     Repayment of Participation Advances.

 

(i)     Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.

 

(ii)     If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.

 

(e)     Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

(f)     Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

 

(g)     Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.8(c) [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.8 under all
circumstances, including the following circumstances:

 

 

 
35

--------------------------------------------------------------------------------

 

 

(i)     any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

 

(ii)     the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions specified in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests; Conversions and Renewals; Swing Loan Requests], 2.6 [Making Revolving
Credit Loans and Swing Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as
otherwise specified in this Agreement for the making of a Revolving Credit Loan,
it being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.8(c) [Disbursements, Reimbursement];

 

(iii)     any lack of validity or enforceability of any Letter of Credit;

 

(iv)     any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

 

(v)     the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

 

(vi)     payment by the Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;

 

(vii)     the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii)     any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

 

 

 
36

--------------------------------------------------------------------------------

 

 

(ix)     any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

(x)     any breach of this Agreement or any other Loan Document by any party
thereto;

 

(xi)     the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;

 

(xii)     the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

 

(xiii)     the fact that the Expiration Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated; and

 

(xiv)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

 

(h)     Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including attorneys’ fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit; provided that the foregoing shall not be
construed to excuse the Issuing Lender or its Affiliates from liability to any
Loan Party to the extent of any direct actual damages suffered by such Loan
Party that are directly caused by the Issuing Lender’s failure to exercise
reasonable care when determining in good faith whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof as
found in a final, non-appealable judgment by a court of competent jurisdiction.

 

 

 
37

--------------------------------------------------------------------------------

 

 

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each, an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
specified above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith and with reasonable care, shall not put the Issuing Lender or its
Affiliates under any resulting liability to the Borrower or any Lender.

 

2.9     Defaulting Lenders.

 

(a)     Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as specified in the definition of Required Lenders.

 

 

 
38

--------------------------------------------------------------------------------

 

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 10 [Default] or otherwise) or received by the Administrative Agent from
a Defaulting Lender pursuant to Section 10.2(b) [Setoff] shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Lender or Swing Loan
Lender hereunder; third, to Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 5.12
[Cash Collateral]; fourth, as the Borrower may request (so long as no Potential
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 5.12 [Cash Collateral];
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lender or
Swing Loan Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or Swing Loan Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Potential Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Borrowing in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions specified in Section
7.2 [Each Loan or Letter of Credit] were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Letter of Credit Borrowings owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Borrowing owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Obligations and Swing Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to Section 2.9(a)(iv)
[Reallocation of Participation to Reduce Fronting Exposure]. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.9(a)(ii) [Defaulting Lender Waterfall]
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

 

 
39

--------------------------------------------------------------------------------

 

 

(iii)     Certain Fees. (A) No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(A)     Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Ratable Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 5.12 [Cash
Collateral].

 

(B)     With respect to any Commitment Fee or Letter of Credit Fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations or Swing Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to each Issuing Lender and Swing Loan Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swing Loan Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

 

(iv)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
and Swing Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Ratable Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Facility Usage of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)     Cash Collateral, Repayment of Swing Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swing Loans in an amount equal to the Swing Loan
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures specified in
Section 5.12 [Cash Collateral].

 

(b)     Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Swing Loan Lender and Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions specified therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 2.9(a)(iv)
[Reallocation of Participations to Reduce Fronting Exposure]), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

 

 
40

--------------------------------------------------------------------------------

 

 

(c)     New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Loan Lender shall not be required to fund any Swing Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Loan and (ii) no Issuing Lender shall be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.

 

2.10     Incremental Loans.

 

(a)     At any time, the Borrower may by written notice to the Administrative
Agent elect to request the establishment of increases in the Revolving Credit
Commitments (any such increase, an “Incremental Loan Commitment”) for the
advancing of incremental Loans under the Revolving Credit Facility (each such
advance of Loans under the Incremental Loan Commitment, an “Incremental Loan”);
provided that (a) the total aggregate principal amount of all such Incremental
Loan Commitments shall not (as of any date of incurrence thereof) exceed an
amount equal to the result of (i) $225,000,000.00 minus (ii) the aggregate
amount of Indebtedness incurred pursuant to Section 9.3(f), and (b) the minimum
principal amount of each such Incremental Loan Commitment shall not be less than
$25,000,000.00 or, if less, the remaining amount permitted pursuant to the
foregoing clause (a). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that any Incremental
Loan Commitment shall be effective, which shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to Administrative
Agent (or such shorter period acceptable to the Administrative Agent). The
Borrower may invite existing Lenders, any Affiliate of any Lender and/or any
Approved Fund, and/or any other Eligible Assignee reasonably satisfactory to the
Administrative Agent, to provide an Incremental Loan Commitment (any such
Person, an “Incremental Lender”); provided that both the Swing Loan Lender and
the Issuing Lender shall consent to each Incremental Lender providing any
portion of an Incremental Loan Commitment (such consent not to be unreasonably
withheld). Any proposed Incremental Lender offered or approached to provide all
or a portion of any Incremental Loan Commitment may elect or decline, in its
sole discretion, to provide such Incremental Loan Commitment. Any Incremental
Loan Commitment shall become effective as of such Increased Amount Date;
provided that:

 

(i)     no Potential Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to (a) any Incremental Loan
Commitment, (b) the making of any Incremental Loans pursuant thereto on the
applicable Increased Amount Date and (c) any Permitted Acquisition consummated
in connection therewith;

 

 

 
41

--------------------------------------------------------------------------------

 

 

(ii)     the Administrative Agent and the Lenders shall have received from the
Borrower a Compliance Certificate demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, that the Borrower is in
compliance with the Maximum Consolidated Leverage Ratio based on the financial
statements most recently delivered pursuant to Section 8.1 both before and after
giving effect (on a pro-forma basis) to (a) any Incremental Loan Commitment,
(b) the making of any Incremental Loans pursuant thereto on the applicable
Increased Amount Date and (c) any Permitted Acquisition consummated in
connection therewith;

 

(iii)     each of the representations and warranties contained in Article 7
shall be true and correct in all material respects, except to the extent any
such representation and warranty is qualified by materiality or reference to a
Material Adverse Change, in which case, such representation and warranty shall
be true, correct and complete in all respects, on such Increased Amount Date
with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date);

 

(iv)     the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Loan
Party authorizing such Incremental Loan Commitments and Incremental Loans)
reasonably requested by Administrative Agent in connection with any such
transaction; and

 

(v)     each proposed Incremental Lender shall join this Agreement as a Lender
pursuant to a Lender Joinder Agreement.

 

(b)     Each Incremental Loan Commitment (and Incremental Loan) shall (i)
constitute Obligations of the Borrower and, to the extent the other Obligations
are guaranteed, shall be guaranteed with the other Obligations on a pari passu
basis, and (ii) be part of the Revolving Credit Facility, shall mature on the
Expiration Date, shall bear interest and be entitled to fees, in each case at
the rate applicable to the Revolving Credit Facility, and shall otherwise be
subject to the same terms and conditions as the Revolving Credit Facility.

 

(c)     Unless otherwise agreed by the applicable Incremental Lenders (provided
that no such agreement shall allow the Incremental Loan Commitments to be
terminated prior to termination of the existing Revolving Credit Commitments),
each Incremental Loan shall receive proceeds of prepayments on the same basis as
the existing Revolving Credit Loans (such prepayments to be shared pro rata on
the basis of the original aggregate funded amount thereof).

 

(d)     The outstanding Revolving Credit Loans and Ratable Shares of Swing Loans
and Letter of Credit Obligations will be reallocated by the Administrative Agent
on the applicable Increased Amount Date among the Lenders to the Revolving
Credit Facility (including the Incremental Lenders providing Incremental Loan
Commitments) in accordance with their revised Ratable Shares (and the Lenders to
the Revolving Credit Facility (including the Incremental Lenders providing
Incremental Loan Commitments) agree to make all payments and adjustments
necessary to effect such reallocation and the Borrower shall pay any and all
costs required pursuant to Section 5.10 in connection with such reallocation as
if such reallocation were a repayment).

 

 

 
42

--------------------------------------------------------------------------------

 

 

(e)     Incremental Loan Commitments may be effected pursuant to such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.10, without the consent of any other Lenders.

 

(f)     The Incremental Lenders shall be included in any determination of the
Required Lenders and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

 

(g)     On each Increased Amount Date, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Loan Commitment shall
become a Lender under the Revolving Credit Facility hereunder with respect to
such Incremental Loan Commitment.

 

Article 3
[Intentionally omitted]

 

Article 4
INTEREST RATES

 

4.1     Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or LIBOR Rate Option specified below applicable to the Revolving
Credit Loans or the Swing Loans, respectively, it being understood that, subject
to the provisions of this Agreement, the Borrower may select different Interest
Rate Options and different Interest Periods to apply simultaneously to the Loans
comprising different Borrowing Tranches and may convert to or renew one or more
Interest Rate Options with respect to all or any portion of the Loans comprising
any Borrowing Tranche; provided that there shall not be at any one time
outstanding more than ten (10) Borrowing Tranches of Revolving Credit Loans;
provided further that if an Event of Default or Potential Default exists and is
continuing, the Borrower may not request, convert to, or renew the LIBOR Rate
Option for any Loans and the Required Lenders may demand that all existing
Borrowing Tranches bearing interest under the LIBOR Rate Option shall be
converted (i) if an Event of Default exists and is continuing, immediately to
the Base Rate Option, subject to the obligation of the Borrower to pay any
indemnity under Section 5.10 [Indemnity] in connection with such conversion or
(ii) if a Potential Default exists and is continuing, at the end of the
applicable Interest Period. If at any time the designated rate applicable to any
Loan made by any Lender exceeds such Lender’s highest lawful rate, the rate of
interest on such Lender’s Loan shall be limited to such Lender’s highest lawful
rate.

 

(a)     Revolving Credit Interest Rate Options. The Borrower shall have the
right to select from the following Interest Rate Options applicable to the
Revolving Credit Loans:

 

(i)     Revolving Credit Base Rate Option: A fluctuating rate per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed) equal to the Base Rate plus the Applicable Margin for Base
Rate Loans, such interest rate to change automatically from time to time
effective as of the effective date of each change in the Base Rate; or

 

 

 
43

--------------------------------------------------------------------------------

 

 

(ii)     Revolving Credit LIBOR Rate Option: A rate per annum (computed on the
basis of a year of 360 days and actual days elapsed) equal to the LIBOR Rate as
determined for each applicable Interest Period plus the Applicable Margin for
LIBOR Rate Loans.

 

(b)     Swing Loan Interest Rate. Only the Base Rate Option applicable to
Revolving Credit Loans shall apply to the Swing Loans.

 

(c)     Rate Quotations. The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

 

4.2     Interest Periods. At any time when the Borrower shall select, convert to
or renew a LIBOR Rate Option, the Borrower shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:

 

(a)     Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of, and not less than, the
respective amounts specified in Section 2.5(a) [Revolving Credit Loan Requests;
Conversions and Renewals]; and

 

(b)     Renewals. In the case of the renewal of a LIBOR Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.

 

4.3     Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been waived, at the discretion of the Administrative Agent or upon
written demand by the Required Lenders to the Administrative Agent:

 

(a)     Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.8(b)
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;

 

(b)     Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
until the time such Obligation is paid in full; and

 

 

 
44

--------------------------------------------------------------------------------

 

 

(c)     Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by the
Administrative Agent.

 

4.4     LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

 

(a)     Unascertainable. If on any date on which a LIBOR Rate would otherwise be
determined, the Administrative Agent shall have determined that:

 

(i)     adequate and reasonable means do not exist for ascertaining such LIBOR
Rate, or

 

(ii)     a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,

 

then the Administrative Agent shall have the rights specified in Section 4.4(c)
[Administrative Agent’s and Lender’s Rights].

 

(b)     Illegality; Increased Costs; Deposits Not Available. If at any time:

 

(i)     any Lender shall have determined that the making, maintenance or funding
of any Loan to which a LIBOR Rate Option applies has been made impracticable or
unlawful by compliance by such Lender in good faith with any Law or any
interpretation or application thereof by any Official Body or with any request
or directive of any such Official Body (whether or not having the force of Law),
or

 

(ii)     the Administrative Agent is advised by the Required Lenders that such
LIBOR Rate Option will not adequately and fairly reflect the cost to such
Lenders of the establishment or maintenance of any such Loan, or

 

(iii)     any Lender shall have determined that after making all reasonable
efforts, deposits of the relevant amount in Dollars for the relevant Interest
Period for a Loan, or to banks generally, to which a LIBOR Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market,

 

then the Administrative Agent shall have the rights specified in Section 4.4(c)
[Administrative Agent’s and Lender’s Rights].

 

(c)     Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4(a) [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, and in the case
of an event specified in Section 4.4(b) [Illegality; Increased Costs; Deposits
Not Available] above, such Lender or Required Lenders (in the case of clause
(ii) of Section 4.4(b) [Illegality; Increased Costs; Deposits Not Available])
shall promptly so notify the Administrative Agent and endorse a certificate to
such notice as to the specific circumstances of such notice, and the
Administrative Agent shall promptly send copies of such notice and certificate
to the other Lenders and the Borrower. Upon such date as shall be specified in
such notice (which shall not be earlier than the date such notice is given), the
obligation of (A) the Lenders, in the case of such notice given by the
Administrative Agent, or (B) (i) such Lender, in the case of such notice given
by such Lender pursuant to clause (i) or (iii) of Section 4.4(b) [Illegality;
Increased Costs; Deposits Not Available] or (ii) such Lenders, in the case of
such notice given by the Required Lenders pursuant to clause (ii) of Section
4.4(b) [Illegality; Increased Costs; Deposits Not Available], to allow the
Borrower to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrower, or such
Lender (or Lenders, as applicable) shall have later notified the Administrative
Agent, of the Administrative Agent’s or such Lender’s (or Lenders’, as
applicable), as the case may be, determination that the circumstances giving
rise to such previous determination no longer exist. If at any time the
Administrative Agent makes a determination under Section 4.4(a)
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under clause (i) of Section 4.4(b)
[Illegality; Increased Costs; Deposits Not Available], the Borrower shall,
subject to the Borrower’s indemnification Obligations under Section 5.10
[Indemnity], as to any Loan of the Lender to which a LIBOR Rate Option applies,
on the date specified in such notice either convert such Loan to the Base Rate
Option otherwise available with respect to such Loan or prepay such Loan in
accordance with Section 5.2 [Voluntary Prepayments] and absent due notice from
the Borrower of conversion or prepayment, such Loan shall automatically be
converted to the Base Rate Option otherwise available with respect to such Loan
upon such specified date. If any Lender (or the Required Lenders, in the case of
a notice delivered pursuant to clause (ii) of Section 4.4(b) [Illegality;
Increased Costs; Deposits Not Available]) notifies the Administrative Agent of a
determination pursuant to clause (ii) or (iii) of Section 4.4(b) [Illegality;
Increased Costs; Deposits Not Available], any Loan of the applicable Lender (or
Lenders) to which a LIBOR Rate Option applies shall, absent prior due notice
from the Borrower of conversion or prepayment, at the end of the applicable
Interest Period immediately be converted to the Base Rate Option otherwise
available with respect to such Loan.

 

 

 
45

--------------------------------------------------------------------------------

 

 

4.5     Selection of Interest Rate Options. If the Borrower fails to select a
new Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR
Rate Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option, as applicable to Revolving Credit Loans, commencing
upon the last day of the existing Interest Period. If the Borrower provides any
Loan Request related to a Loan at the LIBOR Rate Option but fails to identify an
Interest Period therefor, such Loan Request shall be deemed to request an
Interest Period of one month. Any Loan Request that fails to select an Interest
Rate Option shall be deemed to be a request for the Base Rate Option.

 

Article 5
PAYMENTS; Taxes; Yield maintenance

 

5.1     Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent’s Fee or other fees or amounts due from the Borrower hereunder shall be
payable prior to 2:00 p.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of the Swing
Loan Lender with respect to the Swing Loans and for the ratable accounts of the
Lenders with respect to the Revolving Credit Loans in U.S. Dollars and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 2:00 p.m. by the Administrative Agent
with respect to the Loans and such payments are not distributed to the Lenders
on the same day received by the Administrative Agent, the Administrative Agent
shall pay the Lenders interest at the Federal Funds Effective Rate with respect
to the amount of such payments for each day held by the Administrative Agent and
not distributed to the Lenders. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement.

 

 

 
46

--------------------------------------------------------------------------------

 

 

5.2     Voluntary Prepayments.

 

(a)     Right to Prepay. The Borrower shall have the right at its option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 5.13 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever the
Borrower desires to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent (A) in the case of Revolving Credit Loans
that bear interest at the Base Rate Option, not later than 1:00 p.m. on the date
of prepayment, (B) in the case of Revolving Credit Loans that bear interest at
the LIBOR Rate Option, not later than 1:00 p.m. at least three (3) Business Days
prior to the date of prepayment or (C) in the case of Swing Loans, not later
than 1:00 p.m. on the date of prepayment, setting forth the following
information:

 

(i)     the date, which shall be a Business Day, on which the proposed
prepayment is to be made;

 

(ii)     a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

 

(iii)     a statement indicating the application of the prepayment between Loans
to which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and

 

(iv)     the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Revolving Facility Usage or (ii) $1,000,000.00 for
any Swing Loan or $1,000,000.00 for any Revolving Credit Loan.

 

All prepayment notices shall be irrevocable; provided that (A) if a notice of
voluntary prepayment is given in connection with a conditional notice of
termination of the Revolving Credit Commitments as contemplated by Section 2.4
[Termination or Reduction of Revolving Credit Commitments], then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.4 [Termination or Reduction of Revolving Credit Commitments] and
(B) a notice of prepayment pursuant to paragraph (a) of this Section 5.2 may
state that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied. The principal amount of the
Loans for which a prepayment notice is given, together with interest on such
principal amount, shall be due and payable on the date specified in such
prepayment notice as the date on which the proposed prepayment is to be made.
Except as provided in Section 4.4(c) [Administrative Agent’s and Lender’s
Rights], if the Borrower prepays a Loan but fails to specify the applicable
Borrowing Tranche which the Borrower is prepaying, the prepayment shall be
applied first to Loans to which the Base Rate Option applies, then to Loans to
which the LIBOR Rate Option applies. Any prepayment hereunder shall be subject
to the Borrower’s Obligation to indemnify the Lenders under Section 5.10
[Indemnity].

 

 

 
47

--------------------------------------------------------------------------------

 

 

5.3     [Intentionally Omitted].

 

5.4     Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Lender’s fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Sections 4.4(c) [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.9 [Taxes],
5.13 [Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably
among the Lenders entitled to such payment in accordance with the amount of
principal, interest, Commitment Fees and Letter of Credit Fees, as specified in
this Agreement. Notwithstanding any of the foregoing, each borrowing or payment
or prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to the Swing Loan
Lender according to Section 2.6.(e) [Borrowings to Repay Swing Loans].

 

5.5     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

 

 

 
48

--------------------------------------------------------------------------------

 

 

(ii)     the provisions of this Section 5.5 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

5.6     Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

5.7     Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on the principal amount of each Loan or other monetary Obligation shall
be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).

 

5.8     Increased Costs.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

 

 
49

--------------------------------------------------------------------------------

 

 

(iii)     impose on any Lender, the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

 

(b)     Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
Lending Office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

 

(c)     Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

 

 
50

--------------------------------------------------------------------------------

 

 

5.9     Taxes.

 

(a)     Issuing Lender. For purposes of this Section 5.9, the term “Lender”
includes the Issuing Lender and the term “applicable Law” includes FATCA.

 

(b)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)     Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Official Body in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(d)     Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.9) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Official Body. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 12.8(a) [Successors and Assigns Generally] relating to
the maintenance of a Participant Register, and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
5.9(e).

 

 

 
51

--------------------------------------------------------------------------------

 

 

(f)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to an Official Body pursuant to this Section 5.9, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(g)     Status of Lenders.

 

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
specified in Section 5.9.(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

 

 
52

--------------------------------------------------------------------------------

 

 

(I)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN if applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN if applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(II)     executed originals of IRS Form W-8ECI;

 

(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E (or W-8BEN if applicable); or

 

(IV)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN if applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

 

 
53

--------------------------------------------------------------------------------

 

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 (including by
the payment of additional amounts pursuant to this Section 5.9), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5.9 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Official Body with respect to such refund). Such indemnifying party,
upon the request of such indemnified party incurred in connection with obtaining
such refund, shall repay to such indemnified party the amount paid over pursuant
to this Section 5.9(h) (plus any penalties, interest or other charges imposed by
the relevant Official Body) in the event that such indemnified party is required
to repay such refund to such Official Body. Notwithstanding anything to the
contrary in this Section 5.9(h)), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
5.9(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)     Survival. Each party’s obligations under this Section 5.9 shall survive
the resignation of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

 

 

 
54

--------------------------------------------------------------------------------

 

 

5.10     Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits and any loss or expense arising from the liquidation
or reemployment of funds obtained by it to maintain such Loan, from fees payable
to terminate the deposits from which such funds were obtained) which such Lender
sustains or incurs as a consequence of any:

 

(i)     payment, prepayment, conversion or renewal of any Loan to which a LIBOR
Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due); or

 

(ii)     attempt by the Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Conversions and Renewals; Swing Loan Requests]
or Section 4.2 [Interest Periods] or notice relating to prepayments under
Section 5.2 [Voluntary Prepayments] or failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Loan under the Base Rate Option on the
date or in the amount notified by the Borrower, or

 

(iii)     any assignment of a Loan under the LIBOR Rate Option on a day other
than the last day of the Interest Period therefor as a result of a request by
the Borrower pursuant to Section 5.13 [Replacement of a Lender].

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall specified in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 

5.11     Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and the Swing Loan Lender may make Swing Loans as
provided in Section 2.1(b) [Swing Loan Commitments] hereof during any period
between Settlement Dates. On each Settlement Date, the Administrative Agent
shall notify each Lender of its Ratable Share of outstanding Swing Loans (each,
a “Required Share”), each Lender shall pay to the Administrative Agent its
Required Share, and the Administrative Agent shall pay to each Lender its
Ratable Share of all payments made by the Borrower to the Administrative Agent
with respect to Swing Loans. A Settlement Date shall occur on each proposed
Borrowing Date (other than for a Swing Loan) if a Swing Loan is outstanding on
such date, and on any date of any mandatory prepayment of Obligations if a Swing
Loan is outstanding on such date, and may occur on any other Business Day that a
Swing Loan is outstanding. The settlement procedures described in this Section
5.11 are established solely as a matter of administrative convenience, and
nothing contained in this Section 5.11 shall relieve the Lenders of their
obligations to fund a Swing Loan on a date other than a Settlement Date pursuant
to Section 2.1(b) [Swing Loan Commitment]. The Administrative Agent may at any
time at its option for any reason whatsoever require each Lender to pay
immediately to the Administrative Agent such Lender’s Required Share and each
Lender may at any time require the Administrative Agent to pay immediately to
such Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to Swing Loans.

 

 

 
55

--------------------------------------------------------------------------------

 

 

5.12     Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.9(a)(iv) [Reallocation of Participations to Reduce Fronting
Exposure] and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.

 

(a)     Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to clause (b)
below. If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent and the Issuing Lender as herein provided (other than Permitted Liens), or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

 

(b)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.12 or Section 2.9
[Defaulting Lender] in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(c)     Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 5.12
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.9 [Default
Lenders] the Person providing Cash Collateral and the Issuing Lender may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to Section 5.12(a) above.

 

 

 
56

--------------------------------------------------------------------------------

 

 

5.13     Replacement of a Lender. If (i) any Lender (or any Participant in
respect of any Lender) requests compensation under Section 5.8 [Increased
Costs], (ii) the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender (or any Participant in respect of any Lender) or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes], or
(iii) any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.8 [Successors and Assigns]), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 5.8 [Increased Cost] or Section 5.9 [Taxes]) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)     the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 12.8 [Successors and Assigns];

 

(ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 5.10 [Indemnity]) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)     in the case of any such assignment resulting from a claim for
compensation under Section 5.8 [Increased Costs] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter;

 

(iv)     such assignment does not conflict with applicable law; and

 

(v)     in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

5.14     Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.8 [Increased Costs] or Section 5.9
[Taxes], as the case may be, in the future, and (ii) would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

 

 
57

--------------------------------------------------------------------------------

 

 

Article 6
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
that:

 

6.1     Existence, Qualification and Power. The Borrower (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents,
and (c) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so would not reasonably be expected to result in a Material
Adverse Change.

 

6.2     Authorization; No Contravention. The execution, delivery and performance
by the Borrower of each Loan Document to which the Borrower is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of the Borrower’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which the Borrower is a
party or affecting the Borrower or the properties of the Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Official Body
or any arbitral award to which the Borrower or its property is subject; or (c)
violate any Law.

 

6.3     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Official Body or any other Person is necessary or required in connection with
the execution, delivery or performance by, or enforcement against, the Borrower
of this Agreement or any other Loan Document other than approvals, consents,
exemptions, notices and filings which have been duly obtained or made.

 

6.4     Binding Effect. This Agreement has been, and each other Loan Document to
which the Borrower is a party, when delivered hereunder, will have been, duly
executed and delivered by the Borrower. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms subject to all applicable bankruptcy, receivership,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting the enforcement of the rights and remedies of creditors and
parties to contracts generally and subject to all general principles of equity.

 

 

 
58

--------------------------------------------------------------------------------

 

 

6.5     Financial Statements; No Material Adverse Change.

 

(a)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

(b)     The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated November 30, 2016, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 6.5 sets
forth all material indebtedness and other liabilities, direct or contingent, of
the Borrower and its consolidated Subsidiaries not included in such financial
statements, including liabilities for taxes, material commitments and
Indebtedness.

 

(c)     Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to result in a Material Adverse Change.

 

6.6     Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the actual knowledge of the Borrower, threatened or contemplated,
at law, in equity, in arbitration or before any Official Body, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, would reasonably be
expected to result in a Material Adverse Change.

 

6.7     No Default. Neither the Borrower nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change. No Potential Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

6.8     Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Permitted Liens.

 

 

 
59

--------------------------------------------------------------------------------

 

 

6.9     Environmental Compliance. The Borrower and its Subsidiaries have no
knowledge of the failure by any of them to comply with the requirements of any
Environmental Laws except to the extent such failure would not reasonably be
expected to result in a Material Adverse Change and have not received any
written claim alleging potential liability or responsibility for any violation
of any Environmental Law.

 

6.10     Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies that are not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

 

6.11     Taxes. The Borrower and its Subsidiaries have filed or caused to be
filed all material Tax returns and reports required to be filed, and have paid
all material Taxes due and payable, except those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP. There is no
proposed Tax assessment against the Borrower or any Subsidiary that would, if
made, result in a Material Adverse Change. Neither the Borrower nor any
Subsidiary thereof is party to any Tax sharing agreement.

 

6.12     ERISA Compliance.

 

(a)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable federal or state laws. Each
Pension Plan (other than a Multiemployer Plan) that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter or opinion letter from the IRS to the effect that the form
of such Plan is qualified under Section 401(a) of the Code or an application for
such a letter is currently being processed by the IRS. To the best knowledge of
the Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

 

(b)     There are no pending or, to the actual knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Official Body, with
respect to any Plan that would reasonably be expected to result in a Material
Adverse Change. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Change.

 

(c)     (i) No ERISA Event has occurred with respect to any Pension Plan other
than a Multiemployer Plan and, to the knowledge of the Borrower and its ERISA
Affiliates, no ERISA Event has occurred with respect to a Pension Plan that is a
Multiemployer Plan, and neither the Borrower nor any ERISA Affiliate is aware of
any fact, event or circumstance that would reasonably be expected to constitute
or result in an ERISA Event with respect to any Pension Plan; (ii) the Borrower
and each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained with respect to any Pension Plan (other than a Multiemployer Plan);
(iii) as of the most recent valuation date for any Pension Plan (other than a
Multiemployer Plan), the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that would reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan (except, in the case of any Multiemployer Plan, to the
Borrower’s or any ERISA Affiliate’s knowledge, no Multiemployer Plan) has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that would reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

 

 
60

--------------------------------------------------------------------------------

 

 

(d)     Neither the Borrower nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the Closing Date, those
listed on Schedule 6.12(d) hereto and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

 

6.13     Subsidiaries; Equity Interests. As of the Closing Date, the Borrower
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 6.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned
directly or indirectly by the Borrower free and clear of all Liens other than
Permitted Liens. The Borrower has no equity investments in any other corporation
or entity other than those specifically disclosed in Part (b) of Schedule 6.13.
All of the outstanding Equity Interests (other than performance based options or
similar options) in the Borrower have been validly issued and are fully paid and
nonassessable, as applicable.

 

6.14     Margin Regulations; Investment Company Act.

 

(a)     The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of any Loan has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or which is
inconsistent with the provisions of the regulations of the FRB. Neither the
Borrower nor any Subsidiary of the Borrower holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of the Borrower or any Subsidiary of the Borrower are or will be represented by
margin stock.

 

(b)     None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

6.15     Disclosure. The Borrower has disclosed to the Administrative Agent and
each Lender all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, as of the Closing Date, and all
other matters known to it as of the Closing Date, that, in each case,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Change. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Borrower to the Administrative Agent and each Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

 

 
61

--------------------------------------------------------------------------------

 

 

6.16     Compliance with Laws. The Borrower and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Change .

 

6.17     Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 1.1(B).

 

6.18     Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that are reasonably necessary for the operation of
their respective businesses, without any known conflict with the rights of any
other Person except as may be determined in connection with the litigation
described on Schedule 6.18 hereto. To the actual knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Subsidiary infringes upon any rights held by any other Person except as
may be determined in connection with the litigation described on Schedule 6.18
hereto.

 

6.19     OFAC; Anti-Terrorism. Neither the Borrower, nor any of its
Subsidiaries, nor, to the actual knowledge of the Borrower and its Subsidiaries,
any director, officer, employee, agent, affiliate or representative thereof, is
an individual or entity that is, or is owned or controlled by any individual or
entity that is (a) currently the subject or target of any Sanctions, (b)
included on, or does business with or derives any of its income from investments
in or transactions with any Person on, OFAC’s List of Specially Designated
Nationals, Her Majesty’s Treasury’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority having jurisdiction over Borrower or any of its
Subsidiaries, (c) located, organized or resident in a Designated Jurisdiction,
or (d) currently engaged in any dealings or transactions prohibited by any
Anti-Terrorism Laws.

 

6.20     Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with all Anti-Corruption Laws and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.

 

 

 
62

--------------------------------------------------------------------------------

 

 

6.21     Solvency. On the Closing Date and after giving effect to any Loans
hereunder made on the Closing Date, the Borrower is Solvent.

 

6.22     EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

 

Article 7
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

 

7.1     Initial Loans and Letters of Credit.

 

(a)     Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

 

(i)     A certificate of the Borrower signed by a Responsible Officer, dated the
Closing Date stating (x) as to the accuracy of representations and warranties
hereunder, (y) the absence of an Event of Default or Potential Default
hereunder, and (z) no Material Adverse Change has occurred since the date of the
Audited Financial Statements;

 

(ii)     A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of the Borrower, certifying as appropriate as to: (a) all
action taken by the Borrower to validly authorize, duly execute and deliver this
Agreement and the other Loan Documents and attaching copies of such resolutions
or other corporate or organizational action; (b) the names, authority and
capacity of the Responsible Officers authorized to sign the Loan Documents and
their true signatures; and (c) copies of its organizational documents as in
effect on the Closing Date, to the extent applicable, certified as of a
sufficiently recent date prior to the Closing Date by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to due organization and the
continued valid existence, good standing and qualification to engage in its
business of the Borrower in the state of its organization and in the state where
its corporate headquarters is located;

 

(iii)     This Agreement and each of the other Loan Documents duly executed by
the parties thereto;

 

(iv)     Customary written legal opinion(s) of counsel for the Borrower, dated
the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent;

 

(v)     A duly completed Compliance Certificate as of November 30, 2016, signed
by a Responsible Officer of the Borrower and setting forth pro-forma compliance
with the Consolidated Leverage Ratio;

 

 

 
63

--------------------------------------------------------------------------------

 

 

(vi)     Evidence that all Indebtedness not permitted under Section 9.3
[Indebtedness], including Indebtedness under that certain Credit Agreement dated
as of February 6, 2015, by and between the Borrower and Bank of America, N.A.,
as amended by that certain First Amendment to Credit Agreement dated as of May
27, 2015, by that certain Second Amendment to Credit Agreement dated as of
September 21, 2015, and by that Third Amendment to Credit Agreement dated as of
October 26, 2016, and the obligations thereunder, shall have been paid in full
and that all necessary termination statements, release statements and other
releases in connection with all Liens (other than Permitted Liens) have been
filed or satisfactory arrangements have been made for such filing (including
payoff letters, if applicable, in form and substance reasonably satisfactory to
the Administrative Agent);

 

(vii)     Lien searches in acceptable scope and with acceptable results;

 

(viii)     Delivery of an organizational chart for the Borrower and its
Subsidiaries;

 

(ix)     Absence of a Material Adverse Change since August 31, 2016; and

 

(x)     At least three (3) Business Days prior to the Closing Date, all
documentation and other information required by bank regulatory authorities
under applicable "know-your-customer" and anti-money laundering rules and
regulations, including the USA Patriot Act, to the extent requested at least
five (5) Business Days prior to the Closing Date.

 

(b)     Payment of Fees. The Borrower shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent’s Letter or any other Loan Document.

 

Without limiting the generality of the provisions of the last paragraph of
Section 11.3 [Exculpatory Provisions], for purposes of determining compliance
with the conditions specified in this Section 7.1, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

7.2     Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) the representations, warranties of the
Loan Parties shall then be true and correct in all material respects (unless
qualified by materiality or reference to the absence of a Material Adverse
Change, in which event shall be true and correct), except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 7.2, the representations and warranties
contained in Section 6.5 [Financial Statements; No Material Adverse Change]
shall be deemed to refer to the most recent financial statements furnished
pursuant to Section 8.1 [Financial Statements], (ii) no Event of Default or
Potential Default shall have occurred and be continuing or would result from
such Loan or Letter of Credit or the application of the proceeds thereof, and
(iii) the Borrower shall have delivered to the Administrative Agent a duly
executed and completed Loan Request or to the Issuing Lender an application for
a Letter of Credit, as the case may be. Each Loan Request and Letter of Credit
application shall be deemed to be a representation that the conditions specified
in Section 7.1 [Initial Loans and Letters of Credit] and this Section 7.2 have
been satisfied on or prior to the date thereof.

 

 

 
64

--------------------------------------------------------------------------------

 

 

Article 8
AFFIRMATIVE COVENANTS

 

Until the Facility Termination Date, the Borrower shall, and shall (except in
the case of the covenants set forth in Sections 8.1, 8.2, and 8.3) cause each
Subsidiary to:

 

8.1     Financial Statements. Deliver to the Administrative Agent (for
distribution to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent:

 

(a)     as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC), a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and

 

(b)     as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
if earlier, 5 days after the date required to be filed with the SEC), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Borrower’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

(c)     As to any information contained in materials furnished pursuant to
Section 8.2(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) or (b) above at the times specified therein.

 

 

 
65

--------------------------------------------------------------------------------

 

 

8.2     Certificates; Other Information. Deliver to the Administrative Agent
(for distribution to each Lender), in form and detail reasonably satisfactory to
the Administrative Agent:

 

(a)     concurrently with the delivery of the financial statements referred to
in Section 8.1(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Potential Default under the
financial covenants set forth herein or, if any such Potential Default shall
exist, stating the nature and status of such event;

 

(b)     concurrently with the delivery of the financial statements referred to
in Sections 8.1(a) and (b) a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (which delivery may be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

 

(c)     promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;

 

(d)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other material report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent and the Lenders pursuant hereto;

 

(e)     promptly after the furnishing thereof, copies of any material statement
or report furnished to any holder of debt securities of the Borrower or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to Administrative
Agent and the Lenders pursuant to Section 8.1 or any other clause of this
Section 8.2;

 

(f)     promptly, and in any event within ten (10) Business Days after receipt
thereof by the Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Borrower or any Subsidiary thereof;

 

(g)     promptly, and in any event within ten (10) Business Days after the
consummation thereof, notice of the consummation of a Permitted Acquisition
setting forth a description thereof; and

 

(h)     promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent (or the Lenders through
the Administrative Agent) may from time to time reasonably request.

 

 

 
66

--------------------------------------------------------------------------------

 

 

Documents required to be delivered pursuant to Section 8.1(a) or (b) or Section
8.2(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
internet at the website address listed on Schedule 1.1(B); or (ii) on which such
documents are posted on the Borrower’s behalf on an internet or intranet
website, if any, to which the Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent upon its written request to the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent and (B) the Borrower shall notify
the Administrative Agent (by fax transmission or e-mail transmission) of the
posting of any such documents and, upon the Administrative Agent’s request to
the Borrower, provide to the Administrative Agent by e-mail electronic versions
(i.e., soft copies) of such documents.

 

8.3     Notices. Promptly notify the Administrative Agent (for distribution to
each Lender):

 

(a)     of the occurrence of any Potential Default;

 

(b)     of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Change, including to the extent that the occurrence
of any of the following has resulted in or would reasonably be expected to
result in a Material Adverse Change (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Official Body; or (iii) the commencement of,
or any material development in, any litigation or proceeding affecting the
Borrower or any Subsidiary, including pursuant to any applicable Environmental
Laws;

 

(c)     of the occurrence of any ERISA Event; and

 

(d)     of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

 

Each notice pursuant to this Section 8.3 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

8.4     Payment of Obligations. Pay and discharge as the same shall become due
and payable (after giving effect to any applicable grace or cure periods), all
its obligations and liabilities including (a) all material Tax liabilities; (b)
all lawful claims; and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, in each case except (i) where the obligations and
liabilities are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves are being maintained in accordance
with GAAP, or (ii) where the failure to pay and discharge would not result in
the attachment of a Lien (other than any Permitted Lien) on its properties or
assets as a matter of law or contract.

 

 

 
67

--------------------------------------------------------------------------------

 

 

8.5     Preservation of Existence, Etc.

 

(a)     Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 9.4 [Fundamental
Changes] or 9.5 [Dispositions];

 

(b)     take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or, in the Borrower’s reasonable business
judgment, desirable in the normal conduct of its business, except to the extent
that failure to do so would not reasonably be expected to result in a Material
Adverse Change; and

 

(c)     preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which would reasonably be expected to
result in a Material Adverse Change.

 

8.6     Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so would not reasonably be expected to result in a Material
Adverse Change.

 

8.7     Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies that are not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
in the same localities, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.

 

8.8     Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith would not reasonably be expected to result in a
Material Adverse Change.

 

8.9     Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Official Body having regulatory jurisdiction over
the Borrower or such Subsidiary, as the case may be.

 

8.10     Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent or any of the Lenders to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
all at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance written notice to the Borrower; provided, however, that: (a) unless
there shall have occurred an Event of Default which is continuing, (i) only the
Administrative Agent (including its representatives and independent
contractors), acting individually or on behalf of the Lenders, shall be
permitted to exercise any of the foregoing rights (provided that if the
Administrative Agent exercises such rights, any Lender may conduct an
examination contemporaneously with the investigation performed by the
Administrative Agent) and (ii) such rights may not be exercised more than one
time during any twelve (12) month period and (b) when an Event of Default exists
the Administrative Agent and each Lender or any of their representatives or
independent contractors may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

 

 

 
68

--------------------------------------------------------------------------------

 

 

8.11     Use of Proceeds. Use the Letters of Credit and the proceeds of the
Loans for Permitted Acquisitions and general corporate purposes not in
contravention of any Law or of any Loan Document.

 

8.12     Sanctions and other Anti-Terrorism Laws; Anti-Corruption Laws.

 

(a)     (i) Neither the Borrower, nor any of its Subsidiaries, nor any director,
officer, employee, agent, affiliate or representative thereof, will become
subject to, or the target of, Sanctions, (ii) the funds used to repay the
Obligations will not be derived from any violation of Anti-Terrorism Laws or
other unlawful activity, and (iii) the Borrower shall promptly notify the
Administrative Agent in writing upon the occurrence of any of the Borrower, or
any of its Subsidiaries, or, if the Borrower has actual knowledge of any
director, officer, employee, agent, affiliate or representative thereof becoming
the subject or target of Sanctions or being charged by indictment, criminal
complaint or similar charging instrument, arraigned, or custodially detained in
connection with any Anti-Terrorism Law or Anti-Corruption Law or any predicate
crime to any Anti-Terrorism Law or Anti-Corruption Law, or having actual
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law or any Anti-Corruption Law; and

 

(b)     Conduct its businesses in compliance with all Anti-Corruption Laws and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

 

8.13     [Reserved].

 

8.14     Keepwell. Each Qualified ECP Loan Party jointly and severally (together
with each other Qualified ECP Loan Party) hereby absolutely unconditionally and
irrevocably (a) guarantees the prompt payment and performance of all Swap
Obligations owing by each Non-Qualifying Party (it being understood and agreed
that this guarantee is a guaranty of payment and not of collection), and (b)
undertakes to provide such funds or other support as may be needed from time to
time by any Non-Qualifying Party to honor all of such Non-Qualifying Party’s
obligations under this Agreement or any other Loan Document in respect of Swap
Obligations (subject to the limitations on its Guarantee under its Subsidiary
Guaranty and provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section 8.14 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 8.14, or
otherwise under this Agreement or any other Loan Document, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 8.14 shall remain in full force and
effect until the Facility Termination Date. Each Qualified ECP Loan Party
intends that this Section 8.14 constitute, and this Section 8.14 shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the CEA.

 

 

 
69

--------------------------------------------------------------------------------

 

 

8.15     Subsidiary Guarantors. Cause each of its Subsidiaries that guarantees
or otherwise becomes liable at any time, whether as a borrower or an additional
or co-borrower or otherwise, for or in respect of any Indebtedness under any
Material Credit Facility to concurrently therewith:

 

(a)     enter into an agreement in form and substance satisfactory to the
Administrative Agent providing for the guaranty by such Subsidiary, on a joint
and several basis with all other such Subsidiaries, of (i) the prompt payment in
full when due of all Obligations, including, without limitation, all principal,
interest, indemnities, fees and expenses payable by the Borrower hereunder or
thereunder and (ii) the prompt, full and faithful performance, observance and
discharge by the Borrower of each and every covenant, agreement, undertaking and
provision required pursuant to this Agreement to be performed, observed or
discharged by it (a “Subsidiary Guaranty”); and

 

(b)     deliver the following to the Administrative Agent for the benefit of the
Administrative Agent and each of the Lenders:

 

(i)     an executed counterpart of such Subsidiary Guaranty or, if a Subsidiary
Guaranty is already existing after the Closing Date, a Subsidiary Guaranty
Joinder to such existing Subsidiary Guaranty, and an executed counterpart to
this Agreement;

 

(ii)     a certificate signed by a Responsible Officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in this Agreement (but with
respect to such Subsidiary and such Subsidiary Guaranty rather than the
Borrower) (except the representations and warranties set forth in Sections 6.5
[Financial Statements; No Material Adverse Change] and 6.17 [Taxpayer
Identification Number]);

 

(iii)     all documents as may be reasonably requested by the Administrative
Agent to evidence the due organization, continuing existence and good standing
of such Subsidiary and the due authorization by all requisite action on the part
of such Subsidiary of the execution and delivery of such Subsidiary Guaranty and
the performance by such Subsidiary of its obligations thereunder; and

 

(iv)     an opinion of counsel reasonably satisfactory to the Administrative
Agent covering such matters relating to such Subsidiary and such Subsidiary
Guaranty as the Administrative Agent may reasonably request.

 

 

 
70

--------------------------------------------------------------------------------

 

 

If, at any time, (A) pursuant to the terms and conditions of each Material
Credit Facility, any Subsidiary that has provided a Subsidiary Guaranty is
discharged and released from its Guarantee or borrower obligations, or both, as
applicable, with respect to Indebtedness under each Material Credit Facility,
(B) such Subsidiary is not a borrower under or otherwise liable for or in
respect of any Indebtedness under any Material Credit Facility and (C) the
Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying that (x) the conditions specified
in clauses (A) and (B) above have been satisfied, (y) immediately preceding the
release of such Subsidiary from the Subsidiary Guaranty and after giving effect
thereto, no Potential Default or Event of Default exists or would result
therefrom, and (z) no amount is then due and payable under the Subsidiary
Guaranty, then, upon receipt by the Administrative Agent of such certificate,
such Subsidiary will be discharged and released, automatically and without the
need for any further action, from its obligations under the Subsidiary Guaranty
and this Agreement.

 

Article 9
NEGATIVE COVENANTS

 

Until the Facility Termination Date, the Borrower shall not, nor shall it permit
any Subsidiary to, directly or indirectly:

 

9.1     Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a)     Liens pursuant to any Loan Document and other Liens in favor of the
Administrative Agent for its benefit and the ratable benefit of the Lenders;

 

(b)     Liens existing on the date hereof and listed on Schedule 9.1 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 9.3(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 9.3(b);

 

(c)     Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)     statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)     pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f)     deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

 

 
71

--------------------------------------------------------------------------------

 

 

(g)     easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(h)     Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 10.1(h); and

 

(i)     Liens securing Indebtedness permitted under Section 9.3(g); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition.

 

9.2     Investments. Make any Investments, except:

 

(a)     Investments held by the Borrower or any of its Subsidiaries in the form
of cash, cash equivalents or short-term marketable securities;

 

(b)     advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $3,000,000.00 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c)     (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by
Subsidiaries of the Borrower in other Subsidiaries, (iii) Investments by
Subsidiaries of the Borrower in the Borrower; provided that any portion of such
Investments that are made as loans shall be evidenced, to the extent permitted
by applicable Law, by a promissory note in form and on terms (including
subordination terms) acceptable to the Administrative Agent, and (iv) so long as
no Potential Default has occurred and is continuing or would result from such
Investment, additional Investments by the Borrower in its Subsidiaries;

 

(d)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e)     Guarantees permitted by Section 9.3 [Indebtedness];

 

(f)     Permitted Acquisitions; and

 

(g)     Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business.

 

9.3     Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

 

(a)     Indebtedness under (i) the Loan Documents or (ii) letter of credit
arrangements, Cash Management Agreements, interest rate, currency, foreign
exchange, or commodity Swap Contracts or any other agreement, in each case
entered into between the Borrower and, at the time of the entry into such
arrangement or agreement, a Lender or any Affiliates of a Lender, or thereafter,
the applicable counterparty;

 

 

 
72

--------------------------------------------------------------------------------

 

 

(b)     Indebtedness outstanding on the date hereof and listed on Schedule 9.3
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are consistent with
then-prevailing market terms;

 

(c)     Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any wholly-owned Subsidiary;

 

(d)     obligations (contingent or otherwise) of the Borrower or any Subsidiary
party to a Subsidiary Guaranty existing or arising under any Swap Contract,
provided that such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view”;

 

(e)     unsecured Indebtedness owed to the Borrower or a Subsidiary of the
Borrower, which Indebtedness shall be (i) evidenced by promissory notes and on
terms (including, if such Indebtedness is owed by the Borrower to a Subsidiary,
subordination terms) acceptable to the Administrative Agent and (ii) otherwise
permitted under the provisions of Section 9.2 [Investments];

 

(f)     unsecured Indebtedness of the Borrower or any Subsidiary party to a
Subsidiary Guaranty at any time outstanding in an aggregate principal amount not
to exceed an amount equal to the result of (i) $225,000,000.00 minus (ii) the
aggregate amount of Indebtedness incurred pursuant to Section 2.10(a); and

 

(g)     Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 9.1(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$3,000,000.00.

 

9.4     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Potential Default exists or would result therefrom:

 

(a)     any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any wholly-owned Subsidiary is merging
with another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person;

 

 

 
73

--------------------------------------------------------------------------------

 

 

(b)     any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be the Borrower or
another wholly-owned Subsidiary;

 

(c)     in connection with any Permitted Acquisition, any Subsidiary of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it; provided that the Person surviving
such merger shall be a wholly-owned Subsidiary of the Borrower; and

 

(d)     so long as no Potential Default has occurred and is continuing or would
result therefrom, each of the Borrower and any of its Subsidiaries may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided, however, that in each case, immediately
after giving effect thereto in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving Person.

 

9.5     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

 

(a)     Permitted Transfers;

 

(b)     Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(c)     Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)     Dispositions permitted by Section 9.4 [Fundamental Changes]; and

 

(e)     Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 9.5; provided that (i) at the time of such
Disposition, no Potential Default shall exist or would result from such
Disposition and (ii) the aggregate book value of all property Disposed of in
reliance on this clause (e) during any fiscal year shall not exceed five percent
(5%) of Consolidated Net Tangible Assets as of the end of the prior fiscal year;

 

provided, however, that any Disposition pursuant to clauses (a) through (c) and
(e) (other than, in each case, Dispositions among the Borrower and its
Subsidiaries that are otherwise permitted pursuant to this Section 9.5 or
Section 9.8 [Transactions with Affiliates]) shall be for fair market value.

 

 

 
74

--------------------------------------------------------------------------------

 

 

9.6     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Potential Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:

 

(a)     each Subsidiary may make Restricted Payments to the Borrower and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

(b)     the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

 

(c)     the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests; and

 

(d)     the Borrower may (i) declare or pay cash dividends to its stockholders
and (ii) purchase, redeem or otherwise acquire for cash Equity Interests issued
by it so long as such purchases, redemptions or other acquisitions have been
approved by the board of directors or equivalent governing body of the Borrower.

 

9.7     Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

 

9.8     Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower (other than the Borrower or a wholly-owned
Subsidiary of the Borrower), whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

 

9.9     Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or to otherwise
transfer property to the Borrower, (ii) of any Subsidiary to Guarantee the
Indebtedness of the Borrower or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of the State of Connecticut acting by and through
its Department of Economic and Community Development (the “DECD”) pursuant to a
Security Agreement dated as of March 21, 2012 between the DECD and the Borrower,
solely to the extent any such negative pledge relates to the “Collateral” under
and as defined in such Security Agreement; or (b) requires the grant of a Lien
to secure an obligation of such Person unless such Lien otherwise constitutes a
Permitted Lien.

 

9.10     Use of Proceeds. Use the Letters of Credit or the proceeds of the Loans
(a) whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose or (b) otherwise in violation of Section 8.11 [Use of Proceeds].

 

 

 
75

--------------------------------------------------------------------------------

 

 

9.11     Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio of
Borrower as of the end of each fiscal quarter of Borrower to be greater than
3.50:1.00 (the “Maximum Consolidated Leverage Ratio”); provided, that at the
Borrower’s option, the Maximum Consolidated Leverage Ratio may increase to
4.00:1.00 for four consecutive fiscal quarters immediately following the
consummation of a Permitted Acquisition with a purchase price in excess of
$200,000,000.00 by the Borrower; provided, further that the Borrower’s ability
to increase the Maximum Consolidated Leverage Ratio as described in this Section
9.11 shall be limited to two (2) times during the term of this Agreement.

 

9.12     Sanctions; Anti-Terrorism Laws. Directly or indirectly, (a) use the
Letters of Credit or the proceeds of any Loan, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender or otherwise) of Sanctions
or otherwise in violation of any Anti-Terrorism Law, (b) do business in or with,
or derive any of its income from investments in or transactions with, any Person
the subject or target of Sanctions in violation of any Anti-Terrorism Law, or
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law.

 

9.13     Anti-Corruption Laws. Directly or indirectly use the Letter of Credit
or the proceeds of any Loan for any purpose which would breach any
Anti-Corruption Laws.

 

Article 10
DEFAULT

 

10.1     Events of Default. Any of the following shall constitute an Event of
Default (whatever the reason therefor and whether voluntary, involuntary or
effected by operation of Law):

 

(a)     Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within three (3)
Business Days after the same becomes due, any interest on any Loan or any fee
due hereunder, or (iii) within five (5) Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

 

(b)     Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 8.1, 8.2, 8.3, 8.5(a), 8.10
8.11, 8.12 or Article 9; or

 

(c)     Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in clause (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

 

(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be materially incorrect or misleading when made or
deemed made; or

 

 

 
76

--------------------------------------------------------------------------------

 

 

(e)     Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined in
such Swap Contract) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as so defined in such Swap Contract) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or

 

(f)     Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)     Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of the Borrower and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy, or (iii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any Subsidiary which results in a Material
Adverse Change and is not released, vacated or fully bonded within thirty (30)
days after its issue or levy; or

 

 

 
77

--------------------------------------------------------------------------------

 

 

(h)     Judgments. There is entered against the Borrower or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Change and, in either case, (A)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of twenty (20) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
(including a Multiemployer Plan) which has resulted or would reasonably be
expected to result in liability of the Borrower under Title IV of ERISA to the
Pension Plan (including a Multiemployer Plan) or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)     Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Borrower or any other
Person contests in any manner the validity or enforceability of any provision of
any Loan Document; or the Borrower denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any provision of any Loan Document; or

 

(k)     Change of Control. There occurs any Change of Control.

 

If a Potential Default shall have occurred under the Loan Documents, then such
Potential Default will continue to exist until it either is cured or is
otherwise expressly waived by the applicable Lenders in accordance with Section
12.1 [Modifications, Amendments or Waivers]; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the applicable Lenders in accordance with
Section 12.1 [Modifications, Amendments or Waivers].

 

10.2     Consequences of Event of Default.

 

(a)     Generally. If any Event of Default specified under Section 10.1 [Events
of Default] shall occur and be continuing, the Lenders and the Administrative
Agent shall be under no further obligation to make Loans and the Issuing Lender
shall be under no obligation to issue Letters of Credit and the Administrative
Agent may, and upon the request of the Required Lenders shall, take any or all
of the following actions:

 

(i)     declare the commitment of each Lender to make Loans and any obligation
of the Issuing Lender to issue, amend or extend Letters of Credit to be
terminated, whereupon such commitments and obligation shall be terminated;

 

 

 
78

--------------------------------------------------------------------------------

 

 

(ii)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(iii)     require the Borrower to, and the Borrower shall thereupon, deposit in
a non-interest-bearing account with the Administrative Agent, Cash Collateral
for its Obligations under the Loan Documents, an amount equal to the maximum
amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrower hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such Cash Collateral as security for
such Obligations; and

 

(iv)     exercise on behalf of itself, the Lenders and the Issuing Lender all
rights and remedies available to it, the Lenders and the Issuing Lender under
the Loan Documents;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
Issuing Lender to issue, amend or extend any Letter of Credit shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to provide Cash Collateral as
specified in clause (iii) above shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.

 

(b)     Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.5 [Sharing of Payments by Lenders], after
obtaining the prior written consent of the Administrative Agent, is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, the Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application;
and

 

 

 
79

--------------------------------------------------------------------------------

 

 

(c)     Enforcement of Rights and Remedies. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with this
Section 10.2 for the benefit of all the Lenders and the Issuing Lender; provided
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Lender or the Swing Loan Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as the
Issuing Lender or Swing Loan Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 10.2(b) [Set-Off] (subject to the terms of Section 5.5 [Sharing of
Payments by Lenders]), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Insolvency Proceeding; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to this Section 10.2(c), and (ii) in addition to the matters
specified in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 5.5 [Sharing of Payments by Lenders]), any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.3     Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to Section 10.2 (or after the
Loans have automatically become immediately due and payable and the Letter of
Credit Obligations have automatically been required to be Cash Collateralized as
specified in the proviso to Section 10.2(a)) and until the Facility Termination
Date, any and all proceeds received on account of the Obligations shall (subject
to Sections 2.9 [Defaulting Lenders] and 10.2(a)(iii) [Generally]) be applied as
follows:

 

(a)     First, to payment of that portion of the Obligations constituting fees
(other than Letter of Credit Fees), indemnities, expenses and other amounts,
including attorney fees, payable to the Administrative Agent in its capacity as
such, the Issuing Lender in its capacity as such and the Swing Loan Lender in
its capacity as such, ratably among the Administrative Agent, the Issuing Lender
and Swing Loan Lender in proportion to the respective amounts described in this
clause First payable to them;

 

(b)     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders under the Loan Documents, including attorney
fees, ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them;

 

(c)     Third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans and
Reimbursement Obligations, ratably among the Lenders and the Issuing Lender in
proportion to the respective amounts described in this clause Third payable to
them;

 

 

 
80

--------------------------------------------------------------------------------

 

 

(d)     Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Lender Provided Interest Rate Hedges, and Lender Provided
Financial Service Products, ratably among the Lenders, the Issuing Lender, the
applicable Cash Management Banks and the applicable Hedge Banks, in proportion
to the respective amounts described in this clause Fourth held by them;

 

(e)     Fifth, to the Administrative Agent for the account of the Issuing
Lender, to Cash Collateralize any undrawn amounts under outstanding Letters of
Credit (to the extent not otherwise Cash Collateralized pursuant to this
Agreement); and

 

(f)     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order specified above.

 

Notwithstanding anything to the contrary in this Section 10.3, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Subsidiary Guaranty (including sums received
as a result of the exercise of remedies with respect to such Subsidiary
Guaranty) if such Swap Obligations would constitute Excluded Hedge Liabilities;
provided that to the extent possible appropriate adjustments shall be made with
respect to payments from other Loan Parties that are Eligible Contract
Participants with respect to such Swap Obligations to preserve the allocation to
Obligations otherwise specified above in this Section 10.3.

 

In addition, notwithstanding the foregoing, Obligations arising under Lender
Provided Interest Rate Hedges and Lender Provided Financial Service Products
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may reasonably request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to the Credit Agreement that has given
the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article 11 hereof for itself and its Affiliates
as if a “Lender” party hereto.

 

Article 11
THE ADMINISTRATIVE AGENT

 

11.1     Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC Bank, National Association to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third-party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

 

 
81

--------------------------------------------------------------------------------

 

 

11.2     Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

11.3     Exculpatory Provisions. (a) The Administrative Agent shall not have any
duties or obligations except those expressly specified herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

 

(i)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;

 

(ii)     shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(iii)     shall not, except as expressly specified herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

(b)     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1 [Modifications; Amendments or
Waivers] and 10.2 [Consequences of Event of Default]), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Potential Default or Event of
Default unless and until notice describing such Potential Default or Event of
Default is given to the Administrative Agent in writing by the Borrower, a
Lender or an Issuing Lender.

 

 

 
82

--------------------------------------------------------------------------------

 

 

(c)     The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions
specified herein or therein or the occurrence of any Potential Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition specified in Article 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

11.4     Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

11.5     Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

 

 
83

--------------------------------------------------------------------------------

 

 

11.6     Resignation of Administrative Agent. (a) The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Issuing Lender
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower (so long as no
Potential Default or Event of Default has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in the contiguous
United States, or an Affiliate of any such bank with an office in the contiguous
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lender, appoint a successor
Administrative Agent meeting the qualifications specified above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(a)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(b)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral, the retiring or
removed Administrative Agent shall continue to hold such Cash Collateral until
such time as a successor Administrative Agent is appointed) and (ii) except for
any indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.3 [Expense; Indemnity;
Damage Waiver] shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

 

 
84

--------------------------------------------------------------------------------

 

 

11.7     Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Each Lender, by delivering its signature page to this
Agreement and funding its Loans on the Closing Date, or delivering its signature
page to an Assignment and Assumption or any other Loan Document pursuant to
which it shall become a Lender hereunder, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Closing Date.

 

11.8     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the bookrunner and arranger listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

 

11.9     Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter dated February 17, 2017 (the “Administrative Agent’s
Letter”) among the Borrower, PNC Capital Markets LLC and Administrative Agent,
as amended from time to time.

 

11.10     Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Letter of Credit Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lender and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lender and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Lender and
the Administrative Agent under Sections 2.8(b) [Letter of Credit Fees] and 12.3
[Expenses; Indemnity; Damage Waiver]) allowed in such judicial proceeding; and

 

 

 
85

--------------------------------------------------------------------------------

 

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
12.3 [Expenses; Indemnity; Damage Waiver].

 

11.11     Guaranty Matters. Each of the Lenders irrevocably authorizes the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Subsidiary Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted under the Loan
Documents. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Subsidiary Guaranty pursuant to
this Section 11.11. The Administrative Agent shall not be responsible or liable
to the Lenders for any failure to monitor or maintain any portion of the Cash
Collateral.

 

11.12     No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law or any Anti-Corruption Law,
including any programs involving any of the following items relating to or in
connection with any of the Loan Parties, their Affiliates or their agents, the
Loan Documents or the transactions hereunder or contemplated hereby: (i) any
identity verification procedures, (ii) any recordkeeping, (iii) comparisons with
government lists, (iv) customer notices or (v) other procedures required under
the CIP Regulations or such other Laws.

 

11.13     Lender Provided Interest Rate Hedges and Lender Provided Financial
Service Products. Except as otherwise expressly specified herein, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 10.3
[Application of Proceeds], the Subsidiary Guaranty or any Cash Collateral by
virtue of the provisions hereof or of the Subsidiary Guaranty or any Loan
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of any Cash Collateral (including the release or impairment of any
Cash Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article 11 to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Lender
Provided Interest Rate Hedges and/or Lender Provided Financial Service Products
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

 

 
86

--------------------------------------------------------------------------------

 

 

Article 12
MISCELLANEOUS

 

12.1     Modifications, Amendments or Waivers. With the written consent of the
Required Lenders (or as expressly provided by Section 2.10 [Incremental Loans]),
the Administrative Agent, acting on behalf of all the Lenders, and the Borrower,
on behalf of the Loan Parties, may from time to time enter into written
agreements amending or changing any provision of this Agreement or any other
Loan Document or the rights of the Lenders or the Loan Parties hereunder or
thereunder, or may grant written waivers or consents hereunder or thereunder.
Any such agreement, waiver or consent made with such written consent shall be
effective to bind all the Lenders and the Loan Parties; provided, that no such
agreement, waiver or consent may be made which will:

 

(a)     Increase of Commitment. Increase the amount of the Commitment of any
Lender hereunder without the consent of such Lender;

 

(b)     Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or any scheduled time for payment of principal or
interest of any Loan, the Commitment Fee or any other fee payable to any Lender,
or reduce the principal amount of or the stated rate of interest borne by any
Loan (other than as a result of waiving the applicability of any post-default
increase in interest rates) or reduce the stated rate of the Commitment Fee or
any other fee payable to any Lender, without the consent of each Lender directly
affected thereby (provided that any amendment or modification of defined terms
used in the financial covenants of this Agreement shall not constitute a
reduction in the stated rate of interest or fees for purposes of this clause
(b));

 

(c)     Release of Collateral or Guarantors. Except for the automatic release of
Guarantors as permitted by Section 8.15 [Subsidiary Guarantors], the release of
Guarantors as permitted under Section 11.11 [Guaranty Matters] and the release
of any portion of the Cash Collateral as permitted by Section 5.12 [Cash
Collateral], release any portion of the Cash Collateral or release any material
portion of the value of the Guarantors from their Obligations under the
Subsidiary Guaranty, in each case without the consent of all Lenders (other than
Defaulting Lenders and otherwise as expressly permitted under this Agreement);
or

 

(d)     Miscellaneous. Amend Section 5.4 [Pro Rata Treatment of Lenders],
Section 11.3 [Exculpatory Provisions], Section 5.5 [Sharing of Payments by
Lenders], Section 10.3 [Application of Proceeds] or this Section 12.1, alter any
provision regarding the pro rata treatment of the Lenders or requiring all
Lenders to authorize the taking of any action or reduce any percentage specified
in or otherwise modify the terms described in the definition of Required
Lenders, in each case without the consent of all of the Lenders;

 

provided that (i) no agreement, waiver or consent which would modify the
interests, rights or obligations of the Administrative Agent, the Issuing
Lender, or the Swing Loan Lender may be made without the written consent of the
Administrative Agent, the Issuing Lender or the Swing Loan Lender, as
applicable, and (ii) the Administrative Agent’s Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto, and provided, further that, if in connection with any proposed waiver,
amendment or modification referred to in Sections 12.1(a) through (d) above,
there is a Non-Consenting Lender, then the Borrower shall have the right to
replace any such Non-Consenting Lender with one or more replacement Lenders
pursuant to Section 5.13 [Replacement of a Lender]. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

 

 
87

--------------------------------------------------------------------------------

 

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended to extend the Expiration Date with respect to the Revolving Credit
Commitments of Lenders under the Revolving Credit Facility that agree to such
extension with respect to their Revolving Credit Commitments with the written
consent of each such approving Lender, the Administrative Agent and the Borrower
(and no other Lender) and, in connection therewith, to provide for different
rates of interest and fees under the Revolving Credit Facility with respect to
the portion of the Revolving Credit Commitments with an Expiration Date so
extended; provided that in each such case any such proposed extension of the
Expiration Date shall have been offered to each Lender with Loans or Commitments
proposed to be extended, and if the consents of such Lenders exceed the portion
of Commitments and Loans the Borrower wishes to extend, such consents shall be
accepted on a pro rata basis among the applicable consenting Lenders.

 

In addition, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct or
cure any ambiguity, inconsistency or defect or correct any typographical or
ministerial error in any Loan Document (provided that any such amendment,
modification or supplement shall not be materially adverse to the interests of
the Lenders taken as a whole).

 

12.2     No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders specified in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No reasonable delay or failure to
take action on the part of the Administrative Agent or any Lender in exercising
any right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default.

 

 

 
88

--------------------------------------------------------------------------------

 

 

12.3     Expenses; Indemnity; Damage Waiver.

 

(a)     Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of one firm
of counsel (and one local counsel in each applicable jurisdiction) for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of one firm of counsel for the Administrative Agent,
any Lender or the Issuing Lender (and one local counsel in each applicable
jurisdiction) and, in the event of any conflict of interest, one additional
counsel of each type to each group of similarly affected parties hereunder) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit or (C) in connection with the collection of Obligations. This Section
12.3(a) shall not apply with respect to Taxes other than any Taxes arising from
any non-Tax claim.

 

(b)     Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arranger, each Lender
and the Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from (and shall reimburse each Indemnitee as the same are
incurred), any and all losses, claims, damages, liabilities and related expenses
(including the reasonable and documented fees, charges and disbursements of one
firm of counsel for all Indemnitees taken as a whole (and one local counsel in
each applicable jurisdiction for all Indemnitees taken as a whole and, in the
event of any conflict of interest, one additional counsel of each type to each
group of similarly affected Indemnitees)), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or any such
Indemnitee’s Related Parties or (y) a material breach of such Indemnitee’s or
any such Indemnitee’s Related Parties’ obligations hereunder or under any other
Loan Document, or (ii) have not resulted from any act or omission of the
Borrower or any other Loan Party and are sought by an Indemnitee against any
other Indemnitee (other than any claims against the Administrative Agent or Lead
Arranger in such capacity or in fulfilling its role as an arranger or agent or
similar role hereunder). This Section 12.3(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

 

 
89

--------------------------------------------------------------------------------

 

 

(c)     Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swing Loan Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, such Swing Loan Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s Ratable Share at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the Issuing
Lender or the Swing Loan Lender solely in its capacity as such, only the Lenders
with Revolving Credit Commitments shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Lenders’ Ratable
Share of the Revolving Credit Facility (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) provided,
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent),the Issuing Lender or
the Swing Loan Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Issuing Lender or the Swing Loan Lender in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Section 2.2 [Nature of Lenders’ Obligations with Respect to
Revolving Credit Loans].

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 12.3(b)
[Indemnification by the Borrower] shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent such liability or damages are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

 

 

 
90

--------------------------------------------------------------------------------

 

 

(e)     Payments. All amounts due under this Section 12.3 shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)     Survival. Each party’s obligations under this Section 12.3 shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

 

12.4     Holidays. Whenever payment of a Loan to be made or taken hereunder
shall be due on a day which is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.

 

12.5     Notices; Effectiveness; Electronic Communication

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
email transmission as follows:

 

(i)     if to the Borrower or any Guarantor, as set forth in part B of Schedule
1.1(B);

 

(ii)     if to the Administrative Agent, as set forth in part B of Schedule
1.1(B);

 

(iii)     if to PNC Bank, National Association in its capacity as a Lender or as
Issuing Lender, as set forth in part A of Schedule 1.1(B);

 

(iv)     if to a Lender, as set forth in part A of Schedule 1.1(B).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below shall be effective as provided in said
paragraph (b).

 

 

 
91

--------------------------------------------------------------------------------

 

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Lender pursuant to
Article 2 [Revolving Credit and Swing Loan Facilities] if such Lender or Issuing
Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

(c)     Change of Address, etc. Any party hereto may change its address, email
address, telephone number or facsimile number for notices and other
communications hereunder by notice to the other parties hereto.

 

(d)     Platform.

 

(i)     Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on the
Platform.

 

(ii)     The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Loan Party’s or the Administrative Agent’s transmission
of communications through the Platform, except to the extent any direct actual
damages are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from the gross negligence, bad faith or willful misconduct
of any Agent Party. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or any
Issuing Lender by means of electronic communications pursuant to this Section,
including through the Platform.

 

 

 
92

--------------------------------------------------------------------------------

 

 

12.6     Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction. Without limiting the foregoing provisions of this Section, if and
to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, the Issuing Lender or the
Swing Loan Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

12.7     Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement and the completion of the transactions
hereunder, and shall continue in full force and effect until the Facility
Termination Date. All covenants and agreements of the Borrower contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those specified in the
Notes, Section 5 [Payments] and Section 12.3 [Expenses; Indemnity; Damage
Waiver], shall survive the Facility Termination Date. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the Closing Date and until the Facility Termination Date.

 

12.8     Successors and Assigns.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

 

 
93

--------------------------------------------------------------------------------

 

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)     Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)     in any case not described in clause (i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000.00, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Credit Facility if such assignment is to a Person that is not a
Lender with a Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and

 

 

 
94

--------------------------------------------------------------------------------

 

 

(C)     the consent of the Issuing Lender and Swing Loan Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any
assignment.

 

(iv)     Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of
$3,500.00; provided that (i) the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment and (ii) with respect to any assignment and delegation pursuant
to Section 5.13 [Replacement of a Lender] or 12.1 [Modifications, Amendments or
Waivers], the parties hereto agree that such assignment and delegation may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto. The assignee, if it is
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)     No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

 

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

 

(vii)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
specified herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swing Loan Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Loans in accordance with its Ratable Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

 

 
95

--------------------------------------------------------------------------------

 

 

(viii)     Effectiveness; Release. Subject to acceptance and recording thereof
by the Administrative Agent pursuant to paragraph (c), from and after the
effective date specified in each Assignment and Assumption Agreement, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption Agreement, have the rights
and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption Agreement covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 4.4 [LIBOR Rate Unascertainable; Etc.], 5.8 [Increased
Costs], and 12.3 [Expenses, Indemnity; Damage Waiver] with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the contiguous
United States a copy of each Assignment and Assumption Agreement delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and, as to entries pertaining to it,
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Lender and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 12.3
[Expenses; Indemnity; Damage Waiver] with respect to any payments made by such
Lender to its Participant(s).

 

 

 
96

--------------------------------------------------------------------------------

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 12.1(a) [Increase of Commitment], 12.1(b)
[Extension of Payment, Etc.], or 12.1(c) [Release of Collateral or Guarantors])
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.4 [Libor Rate Unascertainable, Etc.],
5.8 [Increased Costs], 5.9 [Taxes] and 5.10 [Indemnity] (subject to the
requirements and limitations therein, including the requirements under Section
5.9(g) [Status of Lenders] (it being understood that the documentation required
under Section 5.9(g) [Status of Lenders] shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 5.13
[Replacement of a Lender] as if it were an assignee under to paragraph (b) of
this Section 12.8; and (B) shall not be entitled to receive any greater payment
under Sections 5.8 [Increased Costs] or 5.9 [Taxes], with respect to any
participation, than its participating Lender would have been entitled to
receive. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 5.13 [Replacement of a Lender] with respect
to any Participant. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.2(b) [Set-off] as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.5
[Sharing of Payments by Lenders] as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)     Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)     Cashless Settlement. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

 

 

 
97

--------------------------------------------------------------------------------

 

 

(g)     Arrangers/Bookrunners. Notwithstanding anything to the contrary
contained in this Agreement, the name of any arranger and/or bookrunner listed
on the cover page of this Agreement may be changed by the Administrative Agent
to the name of any Lender or Lender’s broker-dealer Affiliate, upon written
request to the Administrative Agent by any such arranger and/or bookrunner and
the applicable Lender or Lender’s broker-deal Affiliate.

 

12.9     Confidentiality.

 

(a)     General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process; (iv) to any other party hereto;
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder;
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (B) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, on a confidential basis, to (x) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Revolving Credit
Facility or (y) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Revolving
Credit Facility; (vii) with the consent of the Borrower; or (viii) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this Section, or (B) becomes available to the Administrative Agent,
any Lender, any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

 

 
98

--------------------------------------------------------------------------------

 

 

(b)     Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 12.9(a)
[General].

 

(c)     Press Releases. The Borrower agrees, for itself and its Affiliates, that
it (and they) will not in the future issue any press releases or other public
disclosure using the name of any Lender or its Affiliates or referring to this
Agreement or any of the Loan Documents without the prior written consent of the
Administrative Agent and the applicable Lender, unless (and only to the extent
that) the Borrower or such Affiliate is required to do so under Law and then, in
any event, the Borrower or such Affiliate will provide notice to the
Administrative Agent and the applicable Lender before issuing such press release
or other public disclosure.

 

(d)     Customary Advertising Material. The Administrative Agent and each Lender
may publish customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Borrower so long as the Administrative Agent or applicable Lender shall have
received the Borrower’s prior written consent to do so and so long as the
Borrower shall have received an advance copy of any such advertising materials
that the Administrative Agent or applicable Lender proposes to publish.

 

12.10     Counterparts; Integration; Effectiveness.

 

(a)     Counterparts; Integration; Effectiveness. This Agreement and each of the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof including any prior confidentiality agreements and
commitments. Except as provided in Article 7 [Conditions Of Lending And Issuance
Of Letters Of Credit], this Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered hereunder or thereunder, by telecopy or e-mail shall
be effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate.

 

(b)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

 

 
99

--------------------------------------------------------------------------------

 

 

12.11     CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

 

(a)     Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly specified
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York. Each
standby Letter of Credit issued under this Agreement shall be subject, as
applicable, to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Issuing Lender, and in each case to the extent not inconsistent therewith, the
Laws of the State of New York without regard to its conflict of laws principles.

 

The Borrower and each other Loan Party irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, the Issuing Lender, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such  courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such federal court.  Each of the parties hereto agrees
that a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Lender
or any Issuing Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any other Loan Party or its properties in the courts of any jurisdiction.

 

(b)     Waiver of Venue. The Borrower and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

 

 
100

--------------------------------------------------------------------------------

 

 

(c)     Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.5 [     Notices;
Effectiveness; Electronic Communication]. Nothing in this Agreement will affect
the right of any party hereto to serve process in any other manner permitted by
applicable law.

 

(d)     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

12.12     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

12.13     USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

 

 
101

--------------------------------------------------------------------------------

 

  

12.14     No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arranger and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and, as applicable, its Affiliates (including the Sole Lead Arranger) and
the Lenders and their Affiliates (collectively, solely for purposes of this
Section, the “Lenders”), on the other hand, (ii) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent and its Affiliates
(including the Sole Lead Arranger) and each Lender each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary, for Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (ii) neither the Administrative Agent, any
of its Affiliates (including the Sole Lead Arranger) nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent and its Affiliates (including the Sole Lead Arranger)
and the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any of its
Affiliates (including the Sole Lead Arranger) nor any Lender has any obligation
to disclose any of such interests to the Borrower, any other Loan Party or any
of their respective Affiliates. To the fullest extent permitted by Law, each of
the Borrower and each other Loan Party hereby waives and releases any claims
that it may have against the Administrative Agent, any of its Affiliates
(including the Sole Lead Arranger) or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated hereby.

 

Article 12

 

 

 
102

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

 

  BORROWER:        

 

FACTSET RESEARCH SYSTEMS INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Maurizio Nicolelli

 

 

Title:

Senior Vice President, Chief Financial Officer

 

 

 

 
103

--------------------------------------------------------------------------------

 

    

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender, the Swing Loan Lender, the Issuing
Lender and as the Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert M. Martin

 

 

Title:

Senior Vice President

 

 

 

 
104

--------------------------------------------------------------------------------

 

    

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher T. Phelan

 

 

Title:

Senior Vice President

 

  

 

105